EXHIBIT 10.1

 

EXECUTION VERSION

 



 





Published CUSIP Number: 94107LAN8

Published Revolver CUSIP Number: 94107LAP3

 

$3,000,000,000

 

CREDIT AGREEMENT

 

dated as of July 28, 2020

 

by and among

 

WASTE MANAGEMENT, INC.,

as Company,

 

WASTE MANAGEMENT HOLDINGS, INC.,

as Guarantor,

 

CERTAIN BANKS

 

and

 

MIZUHO BANK, LTD.,

as Administrative Agent

 

MIZUHO BANK, LTD.,

BARCLAYS BANK PLC,

BOFA SECURITIES, INC.,

JPMORGAN CHASE BANK, N.A.,

and THE BANK OF NOVA SCOTIA,

as Lead Arrangers and Joint Bookrunners

 



 

 





 

 

 

    TABLE OF CONTENTS                       Page         1. DEFINITIONS AND
RULES OF INTERPRETATION   1   1.1 Definitions   1   1.2 Rules of Interpretation
  20   1.3 Classification of Loans and Borrowings   20   1.4 [Reserved.]   20  
1.5 Times of Day   20         2. THE LOAN FACILITIES   21   2.1 Loans   21   2.2
Fees   21   2.3 Reduction of Total Commitment   21   2.4 Borrowings, Conversions
and Continuations of Loans   22   2.5 [Reserved.]   23   2.6 [Reserved.]   23  
2.7 Prepayments   23   2.8 Repayment of Loans   23   2.9 Interest   23   2.10
Computation of Interest and Fees   24   2.11 Evidence of Debt   24   2.12
Payments Generally; Administrative Agent’s Clawback   25   2.13 Sharing of
Payments by Banks   26   2.14 [Reserved.]   27   2.15 Term-Out Option   27  
2.16 [Reserved.]   27   2.17 Defaulting Banks   27   2.18 Replacement of Banks;
Termination of Commitments   28         3. TAXES, YIELD PROTECTION AND
ILLEGALITY   30   3.1 Taxes   30   3.2 Illegality   34   3.3 Inability to
Determine Rates   34   3.4 Increased Costs   36   3.5 Compensation for Losses  
37   3.6 Mitigation Obligations; Replacement of Banks   37   3.7 Survival   38  
      4. [RESERVED.]   38         5. [RESERVED.]   38         6. REPRESENTATIONS
AND WARRANTIES   38   6.1 Corporate Authority   38   6.2 Governmental and Other
Approvals   39   6.3 Title to Properties; Leases   39   6.4 Financial
Statements; Solvency   39   6.5 No Material Changes, Etc.   39   6.6 Franchises,
Patents, Copyrights, Etc   40   6.7 Litigation   40   6.8 No Materially Adverse
Contracts, Etc.   40

 



i

 

 

  6.9 Compliance with Other Instruments, Laws, Etc.   40   6.10 Tax Status   40
  6.11 No Event of Default   40   6.12 Investment Company Act   40   6.13
Absence of Financing Statements, Etc.   41   6.14 Employee Benefit Plans   41  
6.15 Environmental Compliance   42   6.16 Disclosure   43   6.17 Permits and
Governmental Authority   43   6.18 Margin Stock   43   6.19 Sanctions   43  
6.20 Anti-Corruption Laws; Sanctions   43   6.21 Affected Financial
Institutions; Beneficial Ownership Certification; Covered Entities   44        
7. AFFIRMATIVE COVENANTS OF THE company   44   7.1 Punctual Payment   44   7.2
Maintenance of U.S. Office   44   7.3 Records and Accounts   44   7.4 Financial
Statements, Certificates and Information   44   7.5 Existence and Conduct of
Business   45   7.6 Maintenance of Properties   46   7.7 Insurance   46   7.8
Taxes   46   7.9 Inspection of Properties, Books and Contracts   46   7.10
Compliance with Laws, Contracts, Licenses and Permits; Maintenance of Material
Licenses and Permits   47   7.11 Environmental Indemnification   47   7.12
Further Assurances   47   7.13 Notice of Potential Claims or Litigation   47  
7.14 Notice of Certain Events Concerning Environmental Claims and/or ERISA
Reportable Events   47   7.15 Notice of Default   48   7.16 Use of Proceeds   48
  7.17 Certain Transactions   49   7.18 Anti-Corruption Laws   49         8.
NEGATIVE COVENANTS OF THE company   49   8.1 Restrictions on Indebtedness   49  
8.2 Restrictions on Liens   50   8.3 [Reserved.]   50   8.4 Mergers,
Consolidations, Sales   50   8.5 [Reserved.]   51   8.6 Canadian Defined Benefit
Pension Plans   51   8.7 Sanctions   51   8.8 Anti-Corruption Laws   51        
9. FINANCIAL COVENANT   51         10. CONDITIONS PRECEDENT   52   10.1
Conditions to Effectiveness   52

 



ii

 

 

11. CONDITIONS TO ALL LOANS   53   11.1 Representations True   53   11.2
Performance; No Event of Default   53   11.3 Proceedings and Documents   53    
    12. EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT   54   12.1
Events of Default and Acceleration   54   12.2 Termination of Commitments   56  
12.3 Remedies   56   12.4 Application of Receipts   56         13. SETOFF   57  
      14. EXPENSES   57         15. THE AGENTS   57   15.1 Authorization and
Action   57   15.2 Administrative Agent’s Reliance, Etc.   57   15.3 Mizuho Bank
and Affiliates   58   15.4 Bank Credit Decision   58   15.5 Indemnification   58
  15.6 Successor Administrative Agent   59   15.7 Lead Arrangers, Etc.   59  
15.8 Documents   59   15.9 Action by the Banks, Consents, Amendments, Waivers,
Etc.   60   15.10 Bank ERISA Matters   61         16. INDEMNIFICATION   62      
  17. [RESERVED.]   62         18. TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION
  63   18.1 Confidentiality   63   18.2 Prior Notification   63   18.3 Other  
63         19. SURVIVAL OF COVENANTS, ETC   63         20. ASSIGNMENT AND
PARTICIPATION   64         21. PARTIES IN INTEREST   65         22. NOTICES, ETC
  66         23. MISCELLANEOUS   68         24. CONSENTS, ETC   68         25.
WAIVER OF JURY TRIAL   68         26. GOVERNING LAW; SUBMISSION TO JURISDICTION;
DESIGNATION OF NY PROCESS AGENT   69         27. SEVERABILITY   69         28.
GUARANTY   69   28.1 Guaranty   69   28.2 Guaranty Absolute   70   28.3
Effectiveness; Enforcement   70   28.4 Waiver   70

 



iii

 

 

  28.5 Expenses   71   28.6 Concerning Joint and Several Liability of the
Guarantor   71   28.7 Waiver   72   28.8 Subrogation; Subordination   72        
29. PRO RATA TREATMENT   73         30. FINAL AGREEMENT   73         31. USA
PATRIOT ACT   74         32. NO ADVISORY OR FIDUCIARY RESPONSIBILITY   74      
  33. PAYMENTS SET ASIDE   74         34. ELECTRONIC EXECUTION OF Credit
agreement, ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS   75         35.
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF Affected FINANCIAL INSTITUTIONS   75  
      36. INTEREST RATE LIMITATION   75         37. [reserved.]   76         38.
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS   76

 

EXHIBITS:               Form of:       EXHIBIT A Loan Notice     EXHIBIT B
[Reserved]     EXHIBIT C Compliance Certificate     EXHIBIT D Assignment and
Assumption     EXHIBIT E Administrative Questionnaire     EXHIBIT F [Reserved]  
  EXHIBIT G-1-4 U.S. Tax Compliance Certificates             SCHEDULES:        
      SCHEDULE 1 Banks; Commitments     SCHEDULE 1.1 Existing Liens     SCHEDULE
6.7 Litigation     SCHEDULE 6.15 Environmental Compliance     SCHEDULE 8.1(a)
Existing Indebtedness     SCHEDULE 22 Administrative Agent’s Office; Certain
Addresses for Notices    

 



iv

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is made as of July 28, 2020, by and among WASTE
MANAGEMENT, INC., a Delaware corporation (the “Company”), WASTE MANAGEMENT
HOLDINGS, INC., a Delaware corporation and a wholly-owned Subsidiary of the
Company (the “Guarantor”), the lenders from time to time party hereto (the
“Banks”) and MIZUHO BANK, LTD., as Administrative Agent (in such capacity, the
“Administrative Agent”).

 

The Company has requested that the Banks provide a revolving credit facility,
and the Banks are willing to do so as further provided herein and upon the terms
and conditions contained herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

1.            DEFINITIONS AND RULES OF INTERPRETATION.

 

1.1          Definitions. The following terms shall have the meanings set forth
in this Section 1 or elsewhere in the provisions of this Agreement referred to
below:

 

“Accountants” has the meaning set forth in Section 7.4(a).

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which any Loan Party or
any of its Subsidiaries (a) acquires any business or all or substantially all of
the assets of any Person, or division thereof, whether through purchase of
assets, merger, amalgamation or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of members of the
board of directors or the equivalent governing body (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Administrative Agent” means Mizuho Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 22 with respect to such currency,
or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify the Company and the Banks.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Affected Bank” has the meaning set forth in Section 2.18.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, as from time to time amended and supplemented in accordance with the
terms hereof.

 





 

 

“Applicable Rate” means the applicable rate per annum with respect to Base Rate
Loans, Eurocurrency Rate Loans and the Facility Fee, in each case as set forth
in the Pricing Table.

 

“Applicable Requirements” has the meaning set forth in Section 7.10.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered or
managed by (a) a Bank or (b) a Bank Affiliate.

 

“Assignment and Assumption” has the meaning set forth in Section 20.

 

“Availability Period” mean the period from and including the Effective Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the Total
Commitments pursuant to Section 2.18, and (c) the date of termination of the
commitment of each Bank to make Loans pursuant to Section 12.2.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Balance Sheet Date” means December 31, 2019.

 

“Bank Affiliate” means (a) With respect to any Bank, (i) a Person that directly,
or indirectly through one or more intermediaries, possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of such Bank, whether through the ability to exercise voting power, by
contract or otherwise or is controlled by or is under common control with such
Bank (an “Affiliate”) or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its activities and is administered or managed by a Bank or an Affiliate of
such Bank and (b) with respect to any Bank that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Bank or by an Affiliate of such investment advisor.

 

“Banks” has the meaning set forth in the Preamble.

 

“Base Rate” means for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Mizuho Bank as its
“prime rate,” and (c) the Eurocurrency Rate plus 1.00%; and if Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this Agreement
(provided that clause (c) shall not be applicable during any period in which
LIBOR is unavailable or unascertainable). The “prime rate” is a rate set by
Mizuho Bank based upon various factors including Mizuho Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such prime rate announced by Mizuho Bank
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 



2

 

 

“Base Rate Loans” means Loans bearing interest calculated by reference to the
Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Company giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar-denominated syndicated
credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (i) in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (x) the date of the public statement
or publication of information referenced therein and (y) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(ii) in the case of clause (c) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (a) public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (b) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (c) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 



3

 

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Banks, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Majority Banks) and the
Banks.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.3 and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.3.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

 

“Benefit Plan”. Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Business Day” means any day, other than a Saturday, Sunday or any day on which
banking institutions in New York, New York are authorized by law to close, and
when used in connection with a Eurocurrency Loan, if such day relates to any
interest rate settings, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means any such day that is also a day on which dealings
in Dollar deposits are conducted by and between banks in the London interbank
Eurocurrency market.

 

“Canadian AML Acts” means an applicable Canadian law regarding anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
matters, including the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada).

 

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains or has ever contained a “defined benefit provision” as such term is
defined in Section 147.1(1) of the Income Tax Act (Canada).

 



4

 

 

“Canadian Pension Plan” means a pension plan or plan that is subject to
applicable pension benefits legislation in any jurisdiction of Canada and that
is organized and administered to provide pensions, pension benefits or
retirement benefits for employees and former employees of any Loan Party or any
Subsidiary thereof.

 

“Canadian Sanctions List”. The list of names subject to the Regulations
Establishing a List of Entities made under subsection 83.05(1) of the Criminal
Code (Canada), the Regulations Implementing the United Nations Resolutions on
the Suppression of Terrorism and/or the United Nations Al-Qaida and Taliban
Regulations as published by the Office of the Superintendent of Financial
Institutions Canada.

 

“Capitalized Leases” or “Capital Leases”. Each lease that has been or is
required to be, in accordance with GAAP, classified and accounted for as a
capital lease or a financing lease.

 

“CERCLA” has the meaning set forth in Section 6.15(a).

 

“Certified” or “certified”. With respect to the financial statements of any
Person, such statements as audited by a firm of independent auditors, whose
report expresses the opinion, without qualification, that such financial
statements present fairly, in all material respects, the financial position of
such Person.

 

“CFO” or “CAO” has the meaning set forth in Section 7.4(b).

 

“Change in Law”. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States, Canada or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.

 

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.

 

“Commitment” means with respect to each Bank, such Bank’s commitment to make
Loans, determined by multiplying such Bank’s Commitment Percentage by the Total
Commitment.

 

“Commitment Percentage” means with respect to any Bank at any time, the
percentage (carried out to the ninth decimal place) of the Total Commitment
represented by such Bank’s Commitment at such time, as the same may be adjusted
in accordance with Section 2.3, Section 2.17 or Section 20. If the commitment of
a Bank to make Loans has been terminated pursuant to Section 12.2 or otherwise,
then the Commitment Percentage of each Bank shall be determined based on the
Commitment Percentage of such Bank most recently in effect, giving effect to any
subsequent assignments and to any Bank’s status as a Defaulting Bank at the time
of determination. The initial Commitment Percentage of each Bank is set forth
opposite the name of such Bank on Schedule 1 hereto or in the Assignment and
Assumption pursuant to which such Bank becomes a party hereto, as applicable.

 

“Company” has the meaning set forth in Preamble.

 



5

 

 

“Compliance Certificate” has the meaning set forth in Section 7.4(c).

 

“Connection Income Taxes” means other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated” means with reference to any term defined
herein, shall mean that term as applied to the accounts of the Company, its
Subsidiaries and all variable interest entities consolidated in accordance with
GAAP.

 

“Consolidated Earnings Before Interest and Taxes” or “EBIT” means for any
period, the Consolidated Net Income (or Deficit) of the Company on a
consolidated basis plus, without duplication, the sum of (1) interest expense,
(2) equity in losses (earnings) of unconsolidated entities, (3) income taxes,
(4) non-cash write-downs or write-offs of assets, including non-cash losses on
the sale of assets outside the ordinary course of business, (5) losses
attributable to the extinguishment of Indebtedness and (6) EBIT of the
businesses acquired by the Company or any of its Subsidiaries (through asset
purchases or otherwise) (each an “Acquired Business”) or the Subsidiaries
acquired or formed since the beginning of such period; provided that a statement
identifying all such Acquired Businesses and the EBIT of such Acquired
Businesses is delivered to the Banks with the Compliance Certificate for such
period, all to the extent that each of items (1) through (5) was deducted in
determining Consolidated Net Income (or Deficit) in the relevant period, minus
non-cash extraordinary gains on the sale of assets outside the ordinary course
of business to the extent included in Consolidated Net Income (or Deficit).

 

“Consolidated Earnings Before Interest, Taxes, Depreciation and Amortization” or
“EBITDA”. For any period, EBIT plus (a) depreciation expense, and
(b) amortization expense to the extent the same would be included in the
calculation of Consolidated Net Income (or Deficit) for such period, determined
in accordance with GAAP.

 

“Consolidated Net Income (or Deficit)”. The consolidated net income (or deficit)
of the Company on a consolidated basis, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with GAAP.

 

“Consolidated Tangible Assets” means Consolidated Total Assets less the sum of:

 

(a)          the total book value of all assets of the Company on a consolidated
basis properly classified as intangible assets under GAAP, including such items
as goodwill, the purchase price of acquired assets in excess of the fair market
value thereof, trademarks, trade names, service marks, customer lists, brand
names, copyrights, patents and licenses, and rights with respect to the
foregoing; plus

 

(b)          all amounts representing any write-up in the book value of any
assets of the Company on a consolidated basis resulting from a revaluation
thereof subsequent to the Balance Sheet Date.

 

“Consolidated Total Assets” means all assets of the Company determined on a
consolidated basis in accordance with GAAP.

 

“Covered Entity” has the meaning set forth in Section 38.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

 



6

 

 

“Default Rate” means, when used with respect to Obligations, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate for Base Rate Loans
plus (iii) 2% per annum.

 

“Defaulting Bank” means subject to Section 2.17, any Bank that (a) has failed to
(i) perform all or any portion of its funding obligations hereunder, including
in respect of Loans within three Business Days of the date required to be funded
by it hereunder unless such Bank notifies the Administrative Agent and the
Company in writing that such failure is the result of such Bank’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three Business Days of the date when due, (b) has notified
the Company, the Administrative Agent or any Bank that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit (unless such writing
or public statement relates to such Bank’s obligation to fund a Loan hereunder
and states that such position is based on such Bank’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations (provided
that such Bank shall cease to be a Defaulting Bank pursuant to this
clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Bank shall not be a Defaulting Bank solely by virtue of the
ownership or acquisition of any equity interest in that Bank or any direct or
indirect parent company thereof by a governmental agency so long as such
ownership interest does not result in or provide such Bank with immunity from
the jurisdiction of courts within the United States or from enforcement of
judgments or writs of attachment on its assets or permit such Bank (or
governmental agency) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Bank. Any determination by the Administrative Agent
that a Bank is a Defaulting Bank under clauses (a) through (d) above, and of the
effective date of such status, shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank (subject to
Section 2.17) as of the date established therefor by the Administrative Agent in
a written notice of such determination, which shall be delivered by the
Administrative Agent to the Company and each Bank promptly following such
determination.

 

“Defaults” has the meaning set forth in Section 12.1.

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is, or whose government is, the
subject of any Sanction.

 

“Disclosure Documents” means the Company’s financial statements referred to in
Section 6.4 and filings made by the Company or the Guarantor with the Securities
and Exchange Commission that were publicly available prior to the Effective Date
which were provided to the Banks.

 

“Disposal” or “Disposed” has the meaning set forth in “Release”.

 



7

 

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Dollars” or “US$” or “$” or “U.S. Dollars” means the lawful currency of the
United States of America.

 

“Drawdown Date” means the date on which any Loan is made or is to be made.

 

“Early Opt-in Election” means the occurrence of: (a)(i) a determination by the
Administrative Agent or (ii) a notification by the Majority Banks to the
Administrative Agent (with a copy to the Company) that the Majority Banks have
determined that Dollar-denominated syndicated credit facilities being executed
at such time, or that include language similar to that contained in Section 3.3
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and (b)(i) the election by the
Administrative Agent or (ii) the election by the Majority Banks to declare that
an Early Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Company and the
Banks or by the Majority Banks of written notice of such election to the
Administrative Agent.

 

“EBIT” has the meaning set forth in the definition of Consolidated Earnings
Before Interest and Taxes.

 

“EBITDA” has the meaning set forth in the definition of Consolidated Earnings
Before Interest, Taxes, Depreciation and Amortization.

 

“EEA Financial Institution” means (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 10.1 hereof are satisfied.

 

“Elevated Leverage Ratio Period” has the meaning set forth in Section 9.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by the Company, any of its
Subsidiaries, or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Environmental Laws” has the meaning set forth in Section 6.15(a).

 



8

 

 

“EPA” has the meaning set forth in Section 6.15(b).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and in effect from time to time, and the rules and regulations promulgated
thereunder.

 

“ERISA Affiliate” means any Person which is treated as a single employer, member
of a controlled group, or under common control with the Company or any of its
Subsidiaries under Section 412, Section 414 or Section 430 of the Code.

 

“ERISA Reportable Event” means a reportable event within the meaning of
Section 4043 of ERISA and the regulations promulgated thereunder with respect to
a Guaranteed Pension Plan irrespective of whether or not the requirement of
notice has been waived.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

“Eurocurrency Rate”

 

(a)          With respect to any Borrowing, the rate per annum equal to the
London Interbank Offered Rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars for a period equal in length to such Interest Period) (“LIBOR”), as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;

 

(b)          for any rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;

 

provided that if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement. The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurocurrency Rate” or with respect to
any comparable or successor rate thereto.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.

 

“Events of Default” has the meaning set forth in Section 12.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Bank, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Bank, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such Bank
with respect to an applicable interest in a Loan or Commitment pursuant to a law
in effect on the date on which (i) such Bank acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Company under
Section 2.18) or (ii) such Bank changes its Lending Office, except in each case
to the extent that, pursuant to Section 3.1.1(b) or Section 3.1.3, amounts with
respect to such Taxes were payable either to such Bank’s assignor immediately
before such Bank became a party hereto or to such Bank immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1.5 and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

 



9

 

 

“Facility Fee” has the meaning set forth in Section 2.2.1.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” has the meaning set forth in Sections 1471 through 1474 of the Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
entered into in connection with the implementation of the foregoing.

 

“FCPA” means United States Foreign Corrupt Practices Act of 1977.

 

“Federal Funds Rate” means for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Affiliate” means a subsidiary of the bank holding company controlling
any Bank, which subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. Section 1843).

 

“Foreign Bank” means, with respect to Company, a Bank that is not a U.S. Person.

 

“Generally accepted accounting principles” or “GAAP”. When used in this
Agreement, whether directly or indirectly through reference to a capitalized
term used therein, means principles that are consistent with the principles
promulgated or adopted by the Financial Accounting Standards Board and its
predecessors as in effect from time to time, except as otherwise specifically
prescribed herein. If any “Accounting Change” (as defined below) occurs
subsequent to the Effective Date, such change results in a material change in
the method of calculation of financial covenants, standards or terms in this
Agreement or any other Loan Document and any of the Company, the Administrative
Agent or the Majority Banks shall so request, then (A) the Company, the Banks
and the Administrative Agent agree to enter into negotiations in good faith in
order to amend such provisions of this Agreement or such other Loan Document so
as to reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made
(subject to the approval of the Majority Banks), and (B) until such time as such
an amendment shall have been executed and delivered by the Company, the
Administrative Agent and the Majority Banks, (i) the financial covenants,
standards and terms in this Agreement and the other Loan Documents impacted by
such material change shall continue to be calculated or construed as if such
Accounting Changes had not occurred and (ii) the Company shall provide to the
Administrative Agent and the Banks a reconciliation between the calculation of
such impacted covenants, standards and terms before and after giving effect to
such Accounting Changes. “Accounting Changes” refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, “Indebtedness” of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 



10

 

 

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Guaranteed Obligations” has the meaning set forth in Section 28.1.

 

“Guaranteed Pension Plan” means any employee pension benefit plan within the
meaning of Section 3(2) of ERISA maintained or contributed to by the Company,
its Subsidiaries or any ERISA Affiliate (or pursuant to which any such Person
accrued an obligation to make contributions at any time during the preceding
five plan years) the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.

 

“Guarantor” has the meaning set forth in the Preamble.

 

“Guaranty” means any obligation, contingent or otherwise, of a Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation, or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided that the term
Guaranty shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Substances” has the meaning set forth in Section 6.15(b).

 

“Impacted Loans” has the meaning set forth in Section 3.3.1(a).

 



11

 

 

 

“Indebtedness” means collectively, without duplication, whether classified as
indebtedness, an investment or otherwise on the obligor’s balance sheet, (a) all
indebtedness for borrowed money, (b) all obligations for the deferred purchase
price of property or services (other than trade payables incurred in the
ordinary course of business which either (i) are not overdue by more than
90 days, or (ii) are being disputed in good faith and for which adequate
reserves have been established in accordance with GAAP), (c) all obligations
evidenced by notes, bonds, debentures or other similar debt instruments, (d) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired (even though the rights
and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations, liabilities and indebtedness under Capitalized Leases, (f) all
obligations, liabilities or indebtedness arising from the making of a drawing
under surety, performance bonds, or any other bonding arrangement,
(g) Guaranties with respect to all Indebtedness of others referred to in
clauses (a) through (f) above, and (h) all Indebtedness of others referred to in
clauses (a) through (f) above secured or supported by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured or supported by) any Lien on the property or assets of the Company or
any Subsidiary, even though the owner of the property has not assumed or become
liable, contractually or otherwise, for the payment of such Indebtedness;
provided that if any uncollected purchase price with respect to any Permitted
Receivables Transaction remains outstanding and such transaction is accounted
for as a sale of accounts receivable under generally accepted accounting
principles, Indebtedness shall also include the additional Indebtedness,
determined on a consolidated basis, which would have been outstanding had such
uncollected purchase price with respect to any Permitted Receivables Transaction
been accounted for as a borrowing unless any such sales are non-recourse to the
Company or any Subsidiary (other than a Receivables Subsidiary) or if such sales
only contain customary recourse exceptions not pertaining to credit risk.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Interest Payment Date”

 

(a)          as to any Eurocurrency Rate Loan, the last day of each Interest
Period applicable to such Loan and the Maturity Date (or if the Term-Out option
has been exercised in accordance with Section 2.15, the Term Loan Maturity
Date); provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and

 

(b)          as to any Base Rate Loan, the first Business Day of each calendar
quarter and the Maturity Date (or if the Term-Out option has been exercised in
accordance with Section 2.15, the Term Loan Maturity Date).

 

“Interest Period” means with respect to each Eurocurrency Rate Loan
(a) initially, the period commencing on the Drawdown Date of such Loan and
ending on the last day of one of the periods set forth below, as selected by the
Company in accordance with this Agreement for any Eurocurrency Loan, one week or
one, two, three, or six months (in each case subject to availability) and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending on the last day of one of the
periods set forth above, as selected by the Company in accordance with this
Agreement or if such period has no numerically corresponding day, on the last
Business Day of such period; provided that any Interest Period which would
otherwise end on a day which is not a Business Day shall be deemed to end on the
next succeeding Business Day; provided further that for any Interest Period for
any Eurocurrency Rate Loan, if such next succeeding Business Day falls in the
next succeeding calendar month, such Interest Period shall be deemed to end on
the next preceding Business Day; and provided further that no Interest Period
shall extend beyond the Maturity Date (or if the Term-Out option has been
exercised in accordance with Section 2.15, the Term Loan Maturity Date).

 



12

 

 

“Interim Balance Sheet Date” means March 31, 2020.

 

“Lead Arrangers” means Mizuho Bank, Barclays Bank PLC, BofA Securities, Inc.,
JPMorgan Chase Bank, N.A. and The Bank of Nova Scotia, as Lead Arrangers and
Joint Bookrunners in connection with the credit facility provided herein.

 

“Lending Office” means as to any Bank, the office or offices of such Bank
described as such in such Bank’s Administrative Questionnaire, or such other
office or offices as a Bank may from time to time notify the Company and the
Administrative Agent which office may include any affiliate of such Bank or any
domestic or foreign branch of such Bank or such affiliate. Unless the context
otherwise requires each reference to a Bank shall include its applicable Lending
Office.

 

“Leverage Ratio” has the meaning set forth in Section 9.

 

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate”.

 

“Lien” means with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge, security
interest, hypothec, assignment, deposit arrangement or other restriction in, on
or of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, each Note and any documents, instruments
or agreements executed in connection with any of the foregoing, each as amended,
modified, supplemented, or replaced from time to time.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.4.1, which shall be substantially in the form of Exhibit A
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by an
authorized officer of the Company.

 

“Loan Parties” means collectively, the Company and the Guarantor.

 

“Loans” means a Borrowing hereunder consisting of one or more loans made by the
Banks to the Company under the procedures described in Section 2.1.

 

“Majority Banks” means at any date, Banks the aggregate amount of whose
Commitments is greater than 50% of the Total Commitment; provided that in the
event that the Total Commitment has been terminated, the Majority Banks shall be
Banks holding greater than 50% of the aggregate outstanding principal amount of
the Obligations on such date; provided that the Commitment of, and the portion
of the outstanding principal amount of the Obligations held or deemed held by,
any Defaulting Bank shall be excluded for purposes of making a determination of
Majority Banks.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Company or the Guarantor to perform any
of its obligations under any Loan Document to which it is a party, or (c) the
rights of, or remedies or benefits available to, the Administrative Agent or any
Bank under any Loan Document.

 

“Maturity Date” means July 27, 2021.

 



13

 

 

“Mizuho Bank” means Mizuho Bank, Ltd.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of
Section 3(37) of ERISA maintained or contributed to by the Company, any of its
Subsidiaries, or any ERISA Affiliate (or pursuant to which any such Person
accrued an obligation to make contributions at any time during the preceding
five plan years).

 

“Non-Consenting Bank” means any Bank that does not approve any consent, waiver
or amendment that (i) requires the approval of all Banks or all affected Banks
in accordance with the terms of Section 24 and (ii) has been approved by the
Majority Banks.

 

“Non-Defaulting Bank” means at any time, each Bank that is not a Defaulting Bank
at such time.

 

“Note” means any promissory note issued according to Section 2.11.

 

“Obligations” means all indebtedness, obligations and liabilities of the Company
to any of the Banks and the Administrative Agent arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or any other instrument at any time evidencing any thereof, individually or
collectively, existing on the date of this Agreement or arising thereafter,
whether direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, arising by
contract, operation of law or otherwise.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.6).

 

“Outstanding Amount” means the aggregate outstanding principal amount of Loans
on any date after giving effect to any borrowings and prepayments or repayments
of such Loans occurring on such date.

 

“Overnight Rate” means for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002 of
ERISA and any successor entity or entities having similar responsibilities.

 



14

 

 

“Permitted Liens” means any of the following Liens:

 

(a)          Liens for taxes not yet due or that are being contested in
compliance with Section 7.8;

 

(b)          carriers’, warehousemen’s, maritime, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are being contested in good faith by appropriate proceedings and for which
adequate reserves with respect thereto have been set aside as required by GAAP;

 

(c)          pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

 

(d)          Liens to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Leases), statutory
obligations, surety and appeal bonds, suretyship, performance and landfill
closure bonds and other obligations of a like nature incurred in the ordinary
course of business;

 

(e)          zoning restrictions, easements, rights-of-way, restrictions on use
of property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any of its
Subsidiaries;

 

(f)           the Liens on Schedule 1.1 hereto securing the obligations listed
on such Schedule and any replacement Lien securing any renewal, extension or
refunding of such obligations; provided, that (i) the aggregate principal amount
of obligations secured by any renewal, extension or refunding Lien permitted by
this clause (f) shall not exceed the aggregate outstanding principal amount of
the obligations secured by the Lien being replaced at the time of such renewal,
extension or refunding (plus transaction costs, including premiums and fees,
related thereto), and (ii) each replacement Lien shall be limited to
substantially the same property that secured the Lien so replaced;

 

(g)          legal or equitable encumbrances deemed to exist by reason of the
existence of any litigation or other legal proceeding or arising out of a
judgment or award with respect to which an appeal is being prosecuted in good
faith by appropriate action and with respect to which adequate reserves are
being maintained and, in the case of judgment liens, execution thereon is
stayed;

 

(h)          rights reserved or vested in any municipality or governmental,
statutory or public authority to control or regulate any property of the Company
or any Subsidiary, or to use such property in a manner that does not materially
impair the use of such property for the purposes for which it is held by the
Company or such Subsidiary;

 

(i)           any obligations or duties affecting the property of the Company or
any of its Subsidiaries to any municipality, governmental, statutory or public
authority with respect to any franchise, grant, license or permit;

 

(j)           Liens filed in connection with sales of receivables by any of the
Subsidiaries (other than the Guarantor) to a wholly-owned special purpose
financing Subsidiary for purposes of perfecting such sales, provided that no
third party has any rights with respect to such Liens or any assets subject
thereto;

 



15

 

 

(k)          any interest or title of a lessor under any sale lease-back
transaction entered into by the Company or any Subsidiary conveying only the
assets so leased back to the extent the related Indebtedness is permitted under
Section 8.1 hereof;

 

(l)           Liens created or deemed to be created under Permitted Receivables
Transactions at any time provided such Liens do not extend to any property or
assets other than the trade receivables sold pursuant to such Permitted
Receivables Transactions, interests in the goods or products (including returned
goods and products), if any, relating to the sales giving rise to such trade
receivables; any security interests or other Liens and property subject thereto
(other than on any leases or related lease payment rights or receivables between
the Company and any of its Subsidiaries, as lessors or sublessors) from time to
time purporting to secure the payment by the obligors of such trade receivables
(together with any financing statements authorized by such obligors describing
the collateral securing such trade receivables) pursuant to such Permitted
Receivables Transactions; and

 

(m)         Liens securing other Indebtedness, provided that the aggregate
amount of all liabilities, including any Indebtedness, of the Company and its
Subsidiaries secured by all Liens permitted in subsections (k), (l) and (m),
when added (without duplication) to the aggregate outstanding amount of
Indebtedness of the Subsidiaries of the Company permitted under
Section 8.1(b) and Indebtedness with respect to Permitted Receivables
Transactions, shall not exceed 15% of Consolidated Tangible Assets at any time.

 

“Permitted Receivables Transaction” means any sale or sales of, and/or
securitization of, any accounts receivable of the Company and/or any of its
Subsidiaries (the “Receivables”) pursuant to which (a) the Company and its
Subsidiaries realize aggregate net proceeds of not more than $750,000,000 at any
one time outstanding, including, without limitation, any revolving
purchase(s) of Receivables where the maximum aggregate uncollected purchase
price (exclusive of any deferred purchase price) for such Receivables at any
time outstanding does not exceed $750,000,000, and (b) which Receivables shall
not be discounted more than 25%.

 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated association, business, or other legal
entity, and any government or any governmental agency or political subdivision
thereof.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a pension plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

 

“Pricing Table”

 

Level Senior Public Debt Rating Applicable
Facility Fee
Rate Applicable Base
Rate Applicable
Eurocurrency
Rate 1 Greater than or equal to A by Standard & Poor’s or A2 by Moody’s 0.125%
per annum 0.000% per annum 1.000% per annum 2 A- by Standard & Poor’s or A3 by
Moody’s 0.150% per annum 0.225% per annum 1.225% per annum 3 Less than or equal
to BBB+ by Standard & Poor’s or Baa1 by Moody’s 0.200% per annum 0.300% per
annum 1.300% per annum

 



16

 

 

The applicable rates charged for any day shall be determined by the higher
Senior Public Debt Rating in effect as of that day, provided that if the higher
Senior Public Debt Rating is more than one level higher than the lower Senior
Public Debt Rating, the applicable rate shall be set at one level below the
higher Senior Public Debt Rating. If the Company does not have any Senior Public
Debt Rating, Pricing Level 3 shall apply. For purposes of each of the rates set
forth in the table above such rates shall be the applicable rate per annum
determined as of the day of receipt by the Administrative Agent from the Company
of evidence satisfactory to the Administrative Agent of the then-applicable
Senior Public Debt Rating. Initially, the Pricing Level as of the Effective Date
shall be Pricing Level 2. Thereafter, each change in the Pricing Level resulting
from a publicly announced change in the Senior Public Debt Rating shall be
effective during the period commencing on the date of delivery by the Company to
the Administrative Agent of notice thereof pursuant to Section 7.4 (or, if
earlier, on the date that the Administrative Agent becomes aware of such public
announcement) and ending on the date immediately preceding the effective date of
the next such change.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“RCRA” has the meaning set forth in Section 6.15(a).

 

“Real Property” means all real property heretofore, now, or hereafter owned,
operated, or leased by the Company or any of its Subsidiaries.

 

“Receivables Subsidiary” means any special purpose, bankruptcy-remote Subsidiary
of the Company that purchases, on a revolving basis, receivables generated by
the Company or any of its Subsidiaries pursuant to a Permitted Receivables
Transaction.

 

“Recipient” means the Administrative Agent, any Bank, or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Release” shall have the meaning specified in CERCLA and the term “Disposal” (or
“Disposed”) shall have the meaning specified in the RCRA and regulations
promulgated thereunder; provided, that in the event either CERCLA or RCRA is
amended so as to broaden the meaning of any term defined thereby, such broader
meaning shall apply as of the effective date of such amendment and provided
further, to the extent that the laws of Canada or a state, province, territory
or other political subdivision thereof wherein the property lies establish a
meaning for “Release” or “Disposal” which is broader than specified in either
CERCLA, or RCRA, such broader meaning shall apply to the Company’s or any of its
Subsidiaries’ activities in that state, province, territory or political
subdivision.

 

“Relevant Governmental Body”. The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Replacement Bank” has the meaning set forth in Section 2.18.

 

“Replacement Notice” has the meaning set forth in Section 2.18.

 



17

 

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Revolving Credit Exposure” means as to any Bank at any time, the aggregate
Outstanding Amount at such time of its Loans.

 

“Sanction(s)” means any economic or trade sanctions administered or enforced by
the United States Government (including without limitation, OFAC and the U.S.
Department of State), the Canadian Government, the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Senior Public Debt Rating” means the ratings of the Company’s public unsecured
long-term senior debt, without third party credit enhancement, issued by Moody’s
or Standard & Poor’s.

 

“Significant Subsidiary” means at any time, a Subsidiary that at such time meets
the definition of “significant subsidiary” contained in Regulation S-X of the
Securities and Exchange Commission as in effect on the date hereof, but as if
each reference in said definition to the figure “10 percent” were a reference to
the figure “3 percent”. References in this Agreement to a “Significant
Subsidiary” refer to a Significant Subsidiary of the Company, unless the context
in which such term is used clearly requires otherwise.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Standard & Poor’s” is Standard & Poor’s Financial Services LLC, a subsidiary of
S&P Global Inc., and any successor thereto.

 

“Subsidiary” means as to any Person, any corporation, association, trust, or
other business entity of which such Person shall at any time own, directly or
indirectly, at least a majority of the outstanding capital stock or other
interest entitled to vote generally and whose financial results are required to
be consolidated with the financial results of the designated parent in
accordance with GAAP. Unless otherwise specified herein or the context otherwise
requires, any reference herein to a Subsidiary shall be deemed to refer to a
Subsidiary of the Company.

 

“Swap Contracts” means all obligations in respect of interest rate, currency or
commodity exchange, forward, swap, or futures contracts or similar transactions
or arrangements entered into to protect or hedge the Company and its
Subsidiaries against interest rate, exchange rate or commodity price risks or
exposure, or to lower or diversify their funding costs.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Loan Maturity Date” means, following the Company’s election of the
Term-Out option in accordance with Section 2.15, the date that is one year after
the Maturity Date.

 

“Term Loans” has the meaning set forth in Section 2.15.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 



18

 

 

“Term-Out” means the conversion of Loans into Term Loans, as provided in
Section 2.15.

 

“Term-Out Effective Date” means the proposed effective date of the Term-Out, as
identified in the Term-Out Notice, provided that such date shall not be any
later than the Maturity Date.

 

“Term-Out Notice” means a written request by the Company to elect the Term-Out
option in accordance with Section 2.15.

 

“Terminated Plans” means The Waste Management, Inc. Pension Plan and The Waste
Management of Alameda County, Inc. Retirement Plan.

 

“Total Commitment” means the Commitments of all the Banks. Initially
$3,000,000,000, as such amount may be reduced in accordance with the terms
hereof, or, if such Total Commitment has been terminated pursuant to
Section 2.3.1 or Section 12.2 hereof, zero.

 

“Total Debt” means the sum, without duplication, of all (a) Indebtedness of the
Company and its Subsidiaries on a consolidated basis under
subsections (a) through (h) of the definition of “Indebtedness” (provided,
however, that Indebtedness with respect to Permitted Receivables Transactions
shall not be included in such calculation), plus (b) non-contingent
reimbursement obligations of the Company and its Subsidiaries with respect to
drawings under any letters of credit.

 

“Type” means when used in reference to any Loan, refers to whether the rate of
interest on such Loan is determined by reference to the Eurocurrency Rate or the
Base Rate.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 3.1.5(b)(ii).

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“USA PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 



19

 

 

1.2          Rules of Interpretation.

 

(a)          Unless otherwise noted, a reference to any document or agreement
(including this Agreement) shall include such document or agreement as amended,
modified or supplemented from time to time in accordance with its terms and the
terms of this Agreement.

 

(b)          The singular includes the plural and the plural includes the
singular.

 

(c)          A reference to any law includes any amendment or modification to
such law.

 

(d)          A reference to any Person includes its permitted successors and
permitted assigns.

 

(e)          Accounting terms capitalized but not otherwise defined herein have
the meanings assigned to them by generally accepted accounting principles
applied on a consistent basis by the accounting entity to which they refer.

 

(f)           The words “include”, “includes” and “including” are not limiting.

 

(g)          All terms not specifically defined herein or by generally accepted
accounting principles, which terms are defined in the Uniform Commercial Code as
in effect in the State of New York, have the meanings assigned to them therein.

 

(h)          Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.

 

(i)           The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(j)           Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 

1.3          Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).

 

1.4          [Reserved.]

 

1.5          Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 



20

 

 

2.            THE LOAN FACILITIES.

 

2.1          Loans

 

. Subject to the terms and conditions set forth herein, each Bank severally
agrees to make loans (each such loan, a “Loan”) to the Company in Dollars from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such Bank’s
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the Outstanding Amount shall not exceed the Total Commitments and (ii) the
Revolving Credit Exposure of any Bank shall not exceed such Bank’s Commitment.
Within the limits of each Bank’s Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.1, prepay under
Section 2.7, and re-borrow under this Section 2.1. Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.

 

2.2          Fees. In addition to certain fees described herein:

 

2.2.1       Facility Fee. The Company shall pay to the Administrative Agent for
the account of each Bank in accordance with its Commitment Percentage, a
facility fee (the “Facility Fee”) in Dollars equal to the Applicable Rate times
the actual daily amount of the Total Commitments (or, if the Total Commitments
have terminated, on the Outstanding Amount of all Loans), regardless of usage,
subject to adjustment as provided in Section 2.17. The Facility Fee shall accrue
at all times during the Availability Period (and thereafter so long as any Loans
remain outstanding), including at any time during which one or more of the
conditions in Sections 10 or 11 is not met, and shall be due and payable
quarterly in arrears on the first Business Day of each calendar quarter for the
immediately preceding calendar quarter commencing with the first such date to
occur after the Effective Date, and on the last day of the Availability Period
(and, if applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

 

2.2.2       Other Fees. The Company shall pay to (a) the Lead Arrangers and the
Administrative Agent for their own respective accounts, in Dollars, fees in the
amounts and at the times specified in the fee letters between the Company and
the Lead Arrangers and (b) the Banks, in Dollars, such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

 

2.3          Reduction of Total Commitment.

 

2.3.1       The Company shall have the right at any time and from time to time
upon three Business Days’ prior written notice to the Administrative Agent to
reduce by $25,000,000 or a greater amount, or terminate entirely, the Total
Commitment, whereupon each Bank’s Commitment shall be reduced pro rata in
accordance with such Bank’s Commitment Percentage of the amount specified in
such notice or, as the case may be, terminated; provided that at no time may the
Total Commitment be reduced to an amount less than all Loans then outstanding.

 

2.3.2       No reduction or termination of the Total Commitment once made may be
revoked; the portion of the Total Commitment reduced or terminated may not be
reinstated; and amounts in respect of such reduced or terminated portion may not
be re-borrowed; provided that, a notice of termination of the Total Commitment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or any incurrence or issuance of debt or equity or the occurrence of
any other transaction, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied.

 



21

 

 

2.3.3       The Administrative Agent will notify the Banks promptly after
receiving any notice delivered by the Company pursuant to this Section 2.3 and
will distribute to each Bank a revised Schedule 1 to this Agreement.

 

2.4          Borrowings, Conversions and Continuations of Loans.

 

2.4.1       Each Borrowing, each conversion of Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Company’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than (x) 11:00 a.m. three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or of any
conversion of Eurocurrency Rate Loans to Base Rate Loans and (y) 1:00 p.m. on
the requested date of any Borrowing of Base Rate Loans. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $10,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
shall specify (i) whether the Company is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Company fails to specify a
Type of Loan in a Loan Notice or if the Company fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Company
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.

 

2.4.2       Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Bank of the amount of its Commitment Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Company, the Administrative Agent shall notify each Bank of the
details of any automatic conversion to Base Rate as described in the preceding
subsection. In the case of a Borrowing, each Bank shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 3:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 11 (and, if such Borrowing is the initial
Borrowing, Section 10), the Administrative Agent shall make all funds so
received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of Mizuho Bank with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company.

 

2.4.3       Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans without the
consent of the Administrative Agent.

 



22

 

 

2.4.4       The Administrative Agent shall promptly notify the Company and the
Banks of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.

 

2.4.5       After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than ten Interest Periods in effect with respect to Loans.

 

2.4.6       Notwithstanding anything to the contrary in this Agreement, any Bank
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Company, the Administrative Agent, and such Bank.

 

2.5          [Reserved.]

 

2.6          [Reserved.]

 

2.7          Prepayments. The Company may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Loans in whole or in
part without premium or penalty; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than (x) 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (y) 1:00 pm on the date
of prepayment of Base Rate Loans; and (ii) any prepayment of Eurocurrency Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $500,000 in excess
thereof, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Bank of its receipt of each such
notice, and of the amount of such Bank’s Commitment Percentage of such
prepayment. If such notice is given by the Company, the Company shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided that, a notice of prepayment of
all or any part of the outstanding Loans may state that such notice is
conditioned upon the effectiveness of other credit facilities or any incurrence
or issuance of debt or equity or the occurrence of any other transaction, in
which case such notice may be revoked, subject to Section 3.5, by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.5. Subject
to Section 2.17, each such prepayment shall be applied to the Loans of the Banks
in accordance with their respective Commitment Percentages.

 

2.8          Repayment of Loans. Unless the Term-Out option has been exercised
in accordance with Section 2.15, the Company shall repay to the Banks on the
Maturity Date the aggregate principal amount of Loans outstanding on such date,
together with accrued interest thereon. Any Term Loan shall mature, and the
principal amount thereof shall be due and payable, together with accrued
interest thereon, on the Term Loan Maturity Date.

 

2.9          Interest.

 

2.9.1       Subject to the provisions of subsection 2.9.2(b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans and (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans.

 



23

 

 

2.9.2       (a) If any amount of principal and interest of any Loan is not paid
when due (without regard to any applicable grace periods) or any other amounts
due hereunder or under any of the other Loan Documents are not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.

 

(b)          If any amount (other than principal of any Loan) payable by the
Company under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Majority Banks, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable laws.

 

(c)          Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

2.9.3       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.10        Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12.1, bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.11        Evidence of Debt. The Borrowings made by each Bank shall be
evidenced by one or more accounts or records maintained by such Bank in the
ordinary course of business. The Administrative Agent shall maintain the
Register in accordance with Section 20. The accounts or records maintained by
each Bank shall be conclusive absent manifest error of the amount of the
Borrowings made by the Banks to the Company and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Company hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Bank and the Register, the
Register shall control in the absence of manifest error. Upon the request of any
Bank to the Company made through the Administrative Agent, the Company shall
execute and deliver to such Bank (through the Administrative Agent) a Note,
which shall evidence such Bank’s Loans to the Company in addition to such
accounts or records. Each Bank may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

 



24

 

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

2.12.1     General. All payments to be made by the Company shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Company hereunder shall be made to the Administrative Agent, for
the account of the respective Banks to which such payment is owed, at the
applicable Administrative Agent’s Office in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Bank its Commitment Percentage (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Bank’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Company shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

 

2.12.2     (a) Funding by Banks; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Bank prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 2:00 p.m. on the date of such
Borrowing) that such Bank will not make available to the Administrative Agent
such Bank’s share of such Borrowing, the Administrative Agent may assume that
such Bank has made such share available on such date in accordance with
Section 2.4 (or, in the case of a Borrowing of Base Rate Loans, that such Bank
has made such share available in accordance with and at the time required by
Section 2.4) and may, in reliance upon such assumption, make available to the
Company a corresponding amount. In such event, if a Bank has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Bank and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Bank, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by the Company,
the interest rate applicable to Base Rate Loans. If the Company and such Bank
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the Company
the amount of such interest paid by the Company for such period. If such Bank
pays its share of the applicable Borrowing to the Administrative Agent, then the
amount so paid shall constitute such Bank’s Loan included in such Borrowing. Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Bank that shall have failed to make such payment to the
Administrative Agent.

 

(b)          Payments by Company; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Company prior to
the date on which any payment is due to the Administrative Agent for the account
of the Banks hereunder that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Banks, as the case may be, the amount due. In such event, if
the Company has not in fact made such payment, then each of the Banks severally
agree to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate.

 



25

 

 

A notice of the Administrative Agent to any Bank or the Company with respect to
any amount owing under this Section 2.12.2 shall be conclusive, absent manifest
error.

 

2.12.3     Failure to Satisfy Conditions Precedent. If any Bank makes available
to the Administrative Agent funds for any Loan to be made by such Bank to the
Company as provided in the foregoing provisions of this Section 2, and such
funds are not made available to the Company by the Administrative Agent because
the conditions to the applicable Borrowing set forth in Sections 10 and 11 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Bank) to such
Bank, without interest.

 

2.12.4     Obligations of Banks Several. The obligations of the Banks hereunder
to make Loans and to make payments pursuant to Section 15.5 are several and not
joint. The failure of any Bank to make any Loan or to make any payment under
Section 15.5 on any date required hereunder shall not relieve any other Bank of
its corresponding obligation to do so on such date, and no Bank shall be
responsible for the failure of any other Bank to so make its Loan or to make its
payment under Section 15.5.

 

2.12.5     Funding Source. Nothing herein shall be deemed to obligate any Bank
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Bank that it has obtained or will obtain the
funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Banks. If any Bank shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, held by it resulting in
such Bank’s receiving payment of a proportion of the aggregate amount of such
Loans and accrued interest thereon greater than its pro rata share thereof as
provided herein, then the Bank receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Banks, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(a)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(b)          the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Bank) or (y) any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than an
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against such Loan Party
rights of setoff and counterclaim with respect to such participation as fully as
if such Bank were a direct creditor of such Loan Party in the amount of such
participation.

 



26

 

 

2.14        [Reserved.]

 

2.15        Term-Out Option.

 

2.15.1     Provided no Default or Event of Default has occurred and is
continuing, the Company may, by irrevocable written notice to the Administrative
Agent (who shall promptly notify each of the Banks) not less than fifteen days
prior to the Maturity Date, elect to have the entire principal amount of the
Loans outstanding on the Maturity Date converted into non-revolving term loans
(the “Term Loans”), which Term Loans shall be due and payable on the Term Loan
Maturity Date; provided that the Company may exercise the Term-Out only once
during the term of this Agreement.

 

2.15.1     Upon the effectiveness of the Term-Out, the Commitments shall be
permanently terminated. All Loans converted into Term Loans pursuant to this
Section 2.15 shall continue to constitute Loans except that the Company may not
reborrow after all or any portion of such Loan have been repaid. As a condition
precedent to the Term-Out, the Company shall deliver to the Administrative Agent
a Term-Out Notice signed by an authorized officer of the Company, identifying
the Term-Out Effective Date and confirming that immediately before and after
giving effect to the Term-Out: (i) each of the representations and warranties of
the Company and the Guarantor (as applicable) contained in this Agreement or in
any document or instrument delivered pursuant to or in connection with this
Agreement, other than the representation and warranty in Section 6.5 hereof, is
true as of the Term-Out Effective Date, with the same effect as if made at and
as of the Term-Out Effective Date (except to the extent of changes resulting
from transactions contemplated or permitted by this Agreement and changes
occurring in the ordinary course of business which either individually or in the
aggregate do not result in a Material Adverse Effect, and to the extent that
such representations and warranties relate expressly and solely to an earlier
date) and (ii) no Default or Event of Default has occurred and is continuing or
would result from the Term-Out. The Company agrees to pay to the Administrative
Agent for the account of each Bank whose Loans are being converted to Term Loans
a one-time Term-Out fee equal to 0.75% of the outstanding principal amount of
such Bank’s Loans so converted, which shall be due and payable on the Term-Out
Effective Date. The Company hereby agrees to pay any and all costs (if any)
incurred by the Administrative Agent in connection with the exercise of the
Term-Out.

 

2.16        [Reserved.]

 

2.17        Defaulting Banks.

 

2.17.1     Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Bank becomes a Defaulting Bank, then, until such time as
that Bank is no longer a Defaulting Bank, to the extent permitted by applicable
law:

 

(a)          Waivers and Amendments. Such Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Majority Banks” and
Section 15.9.

 



27

 



 

(b)          Defaulting Bank Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Bank (whether voluntary or mandatory, at maturity, pursuant to
Section 12 or otherwise) or received by the Administrative Agent from a
Defaulting Bank pursuant to Section 13 shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Bank to the Administrative Agent
hereunder; second, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Bank has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Bank’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Bank against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Bank as a result of
such Defaulting Bank’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Bank has not fully
funded its appropriate share, and (y) such Loans were made at a time when the
conditions set forth in Section 11 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Banks on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting Bank
until such time as all Loans are held by the Banks pro rata in accordance with
the Commitments hereunder. Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank shall be deemed paid to and redirected by such Defaulting Bank,
and each Bank irrevocably consents hereto.

 



(c)          Certain Fees. Each Defaulting Bank shall be entitled to receive
fees payable under Section 2.2.1 for any period during which that Bank is a
Defaulting Bank only to extent allocable to the Outstanding Amount of the Loans
funded by it.

 

2.17.2     Defaulting Bank Cure. If the Company and the Administrative Agent
agree in writing that a Bank is no longer a Defaulting Bank, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Bank will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Banks or take such other actions as the Administrative Agent
may determine to be necessary to cause the Loans to be held on a pro rata basis
by the Banks in accordance with their Commitment Percentages (whereupon such
Bank will cease to be a Defaulting Bank); provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Company while that Bank was a Defaulting Bank; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.

 

2.18        Replacement of Banks; Termination of Commitments. If any Bank (an
“Affected Bank”) (i) makes demand upon the Company for (or if the Company is
otherwise required to pay) amounts pursuant to Sections 3.4.1 or 3.4.2, (ii) is
unable to make or maintain Eurocurrency Loans as a result of a condition
described in Sections 3.2 or 3.3, (iii) is a Defaulting Bank, or (iv) is a
Non-Consenting Bank (as defined below), the Company may, within 90 days of
receipt of such demand, notice (or the occurrence of such other event causing
the Company to be required to pay such compensation or causing Sections 3.2
or 3.3 to be applicable), default or approval of such amendment, waiver or
consent by the Majority Banks, as the case may be, by notice (a “Replacement
Notice”) in writing to the Administrative Agent and such Affected Bank
(A) request the Affected Bank to cooperate with the Company in obtaining a
replacement bank satisfactory to the Administrative Agent and the Company (the
“Replacement Bank”) as provided herein, but none of such Banks shall be under an
obligation to find a Replacement Bank; (B) request the non-Affected Banks to
acquire and assume all of the Affected Bank’s Loans and Commitment as provided
herein, but none of such Banks shall be under an obligation to do so;
(C) designate a Replacement Bank reasonably satisfactory to the Administrative
Agent; or (D) so long as no Event of Default has occurred and is continuing,
terminate the Commitments of such Bank as set forth below. If any satisfactory
Replacement Bank shall be obtained, and/or any of the non-Affected Banks shall
agree to acquire and assume all of the Affected Bank’s Loans and Commitment,
then the Company may, upon notice to such Affected Bank and the Administrative
Agent, require such Affected Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 20), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:

 

28

 

 





(a)          the Company shall have paid to the Administrative Agent the
assignment fee specified in Section 20 (to the extent not waived);

 

(b)          subject to the provisions in Section 2.17 with respect to any
Defaulting Bank in the case of reallocation of payments to such Defaulting Bank
for amounts described in clauses first, fourth and fifth of such Section 2.17,
such Affected Bank shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Sections 3.4.1, 3.4.2 and 3.5) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Company (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Sections 3.4.1 or 3.4.2, such assignment will result in a
reduction in such compensation or payments thereafter; and

 

(d)          such assignment does not conflict with applicable law.

 

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.
Upon the effective date of such assignment, such Replacement Bank shall become a
“Bank” for all purposes under this Agreement and the other Loan Documents.

 

If the Company elects to terminate the Commitments of a Bank in accordance with
clause (d) above, all of the Commitments of such Bank shall be terminated
immediately (with the Total Commitment reduced in a like amount on a non-pro
rata basis) upon the later of (i) the date of the receipt by the Administrative
Agent and such Bank of the Company’s written notice of such election and
(ii) the date that the Company has repaid all outstanding principal of its Loans
of such Bank, together with accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents (including
any amounts under Sections 3.4 and 3.5) (which payments and credit support may
be held and applied to the Loans, interest, fees and other obligations of such
Bank on a non-pro rata basis with payments made to the other Banks,
notwithstanding the provisions of Section 29 to the contrary); provided, that
the Company may not terminate the Commitments of a Bank pursuant to this
paragraph if, after giving effect to such termination and the repayment of Loans
of such Bank required hereby, the outstanding principal amount of the Loans
prior to or concurrently with such termination which would exceed the Total
Commitment.

 

For the purposes of this Section 2.18, a “Non-Consenting Bank” means a Bank that
fails to approve an amendment, waiver or consent requested by the Company
pursuant to Section 15.9 that has received the written approval of not less than
the Majority Banks but also requires the approval of such Bank.

 



29

 

 

3.            TAXES, YIELD PROTECTION AND ILLEGALITY.

 

3.1          Taxes.

 

3.1.1       Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.

 

(a)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable laws. If any applicable laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to Section 3.1.5) below.

 

(b)          If any Loan Party or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are reasonably
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to Section 3.1.5) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.1) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(c)          If any Loan Party or the Administrative Agent shall be required by
any applicable laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.1.5 below, (B) such Loan Party or the Administrative Agent, to the
extent required by such laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

3.1.2       Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection 3.1.1(a) above, the Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 



30

 

 

3.1.3       Tax Indemnifications.

 

(a)          Each of the Loan Parties shall, and does hereby, jointly and
severally (except as otherwise provided below) indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.1) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Company by a Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Bank, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally (except as otherwise provided below) indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Bank for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.1.3(b) below.

 

(b)          Each Bank shall, and does hereby, severally indemnify, and shall
make payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Bank
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Bank’s failure
to comply with the provisions of Section 20 relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Party, as
applicable, against any Excluded Taxes attributable to such Bank that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Bank by the Administrative Agent shall be
conclusive absent manifest error. Each Bank hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Bank
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (b).

 

3.1.4       Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority as provided in this
Section 3.1, the Company shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

3.1.5       Status of Banks; Tax Documentation.

 

(a)          Any Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law or the taxing
authorities of a jurisdiction pursuant to such applicable law or reasonably
requested by the Company or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Bank, if reasonably requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Bank is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation either (A) set forth in Section 3.1.5(b)(i), (b)(ii) and (b)(iii),
below or (B) required by applicable law other than the Code or the taxing
authorities of the jurisdiction pursuant to such applicable law to comply with
the requirements for exemption or reduction of withholding tax in that
jurisdiction) shall not be required if in the Bank’s reasonable judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank.

 



31

 

 

(b)          Without limiting the generality of the foregoing, in the event that
the Company is a U.S. Person,

 

(i)           any Bank that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Bank becomes a
Bank under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed copies of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

 

(ii)          any Foreign Bank shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

 

(A)         in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(B)          executed copies of IRS Form W-8ECI;

 

(C)          in the case of a Foreign Bank claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Bank is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BENE (or W-8BEN, as
applicable); or

 

(D)         to the extent a Foreign Bank is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE (or
W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Bank is a partnership and one or more direct or indirect partners of
such Foreign Bank are claiming the portfolio interest exemption, such Foreign
Bank may provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 



32

 

 

(iii)         any Foreign Bank shall, to the extent it is legally entitled to do
so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Bank becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(iv)         if a payment made to a Bank under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Bank were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Bank shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

(c)          Each Bank agrees that if any form or certification it previously
delivered pursuant to this Section 3.1 expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so.

 

3.1.6       Treatment of Certain Refunds. Unless required by applicable laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Bank, or have any obligation to pay to any Bank,
any refund of Taxes withheld or deducted from funds paid for the account of such
Bank. If any Recipient determines that it has received a refund of any Taxes as
to which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section 3.1, it shall
pay to such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by a Loan Party under this
Section 3.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to such Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 



33

 

 

 

3.1.7       Survival. Each party’s obligations under this Section 3.1 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Bank, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.2          Illegality. If any Bank determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Bank or its applicable Lending Office to perform any of its obligations
hereunder or make, maintain or fund or charge interest with respect to any
Borrowing or to determine or charge interest rates based upon the Eurocurrency
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Bank to purchase or sell, or to take deposits of, Dollars in
the applicable interbank market, then, on notice thereof by such Bank to the
Company through the Administrative Agent, (i) any obligation of such Bank to
issue, make, maintain, fund or charge interest with respect to any such
Borrowing or to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Bank making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Bank shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Bank notifies the Administrative Agent and
the Company that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Company shall, upon demand from such
Bank (with a copy to the Administrative Agent), prepay or convert all
Eurocurrency Rate Loans of such Bank to Base Rate Loans (the interest rate on
which Base Rate Loans of such Bank shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate), either on the last day of the Interest Period
therefor, if such Bank may lawfully continue to maintain such Eurocurrency Rate
Loans to such day, or immediately, if such Bank may not lawfully continue to
maintain such Eurocurrency Rate Loans and (y) if such notice asserts the
illegality of such Bank determining or charging interest rates based upon the
Eurocurrency Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Bank without reference to
the Eurocurrency Rate component thereof until the Administrative Agent is
advised in writing by such Bank that it is no longer illegal for such Bank to
determine or charge interest rates based upon the Eurocurrency Rate. Upon any
such prepayment or conversion, the Company shall also pay accrued interest on
the amount so prepaid or converted.

 

3.3          Inability to Determine Rates.

 

3.3.1       Generally.

 

(a)          If for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof, (i) the Administrative
Agent determines that (A) Dollar deposits are not being offered to banks in the
applicable interbank market for the applicable amount and Interest Period of
such Eurocurrency Rate Loan, or (B)(x) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan and (y) the circumstances described in
Section 3.3.2 do not apply (in each case with respect to this clause (i),
“Impacted Loans”), or (ii) the Administrative Agent or the Majority Banks
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Banks of funding such Eurocurrency Rate Loan,
the Administrative Agent will promptly so notify the Company and each Bank.
Thereafter, (x) the obligation of the Banks to make or maintain Eurocurrency
Rate Loans shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Majority Banks described in
clause (ii) above, until the Administrative Agent upon the instruction of the
Majority Banks) revokes such notice. Upon receipt of such notice, the Company
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods) or, failing that, will be deemed to have converted
such request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

 



34

 

 

(b)          Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (a)(i) of this Section, the Administrative
Agent, acting in a commercially reasonable manner and in consultation with the
Company and the Majority Banks, may establish an alternative interest rate for
the Impacted Loans, in which case, such alternative rate of interest shall apply
with respect to the Impacted Loans until (1) the Administrative Agent revokes
the notice delivered with respect to the Impacted Loans under clause (a)(i) of
the first sentence of this Section, (2) the Administrative Agent or the Majority
Banks notify the Administrative Agent and the Company that such alternative
interest rate does not adequately and fairly reflect the cost to such Banks of
funding the Impacted Loans, or (3) any Bank determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Bank or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Bank to do any of the foregoing and provides the Administrative Agent and
the Company written notice thereof.

 

3.3.2       Effect of Benchmark Transition Event.

 

(a)          Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Company may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Banks and the
Company so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Banks comprising the Majority
Banks. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Banks comprising the Majority Banks have delivered to
the Administrative Agent written notice that such Majority Banks accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 3.3 will occur prior to the applicable Benchmark Transition Start Date.

 

(b)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right (subject to obtaining the Company's consent, which consent shall not
be unreasonably withheld) to make Benchmark Replacement Conforming Changes from
time to time and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

 



35

 

 

(c)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Company and the Banks of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Banks pursuant to this Section 3.3 including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its or their reasonable discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this
Section 3.3.

 

(d)          Benchmark Unavailability Period. Upon the Company’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Company may
revoke any request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Base Rate.

 

3.4          Increased Costs.

 

3.4.1       Increased Costs Generally. If any Change in Law shall:

 

(a)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank;

 

(b)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(c)          impose on any Bank or any applicable interbank market any other
condition, cost or expense affecting this Agreement or Eurocurrency Rate Loans
made by such Bank;

 

and the result of any of the foregoing shall be to increase the cost to such
Bank of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Bank hereunder (whether of principal,
interest or any other amount) then, upon request of such Bank, the Company will
pay to such Bank such additional amount or amounts as will compensate such Bank
for such additional costs incurred or reduction suffered.

 

3.4.2       Capital Requirements. If any Bank determines that any Change in Law
affecting such Bank or any Lending Office of such Bank or such Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Bank’s capital or on the
capital of such Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Bank or the Loans made by such Bank, to a
level below that which such Bank or such Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Bank’s
policies and the policies of such Bank’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Bank, such
additional amount or amounts as will compensate such Bank or such Bank’s holding
company for any such reduction suffered.

 



36

 

 

3.4.3       Certificates for Reimbursement. A certificate of a Bank setting
forth the amount or amounts necessary to compensate such Bank or its holding
company, as the case may be, as specified in Sections 3.4.1 or 3.4.2 and
delivered to the Company shall be conclusive absent manifest error. The Company
shall pay such Bank the amount shown as due on any such certificate within
10 days after receipt thereof.

 

3.4.4       Delay in Requests. Failure or delay on the part of any Bank to
demand compensation pursuant to the foregoing provisions of this Section 3.4
shall not constitute a waiver of such Bank’s right to demand such compensation,
provided that the Company shall not be required to compensate a Bank pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Bank
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.5          Compensation for Losses. Upon demand of any Bank (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Bank for and hold such Bank harmless from any loss, cost or
expense incurred by it as a result of:

 

3.5.1       any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

3.5.2       any failure by the Company (for a reason other than the failure of
such Bank to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company;

 

3.5.3       [Reserved]; or

 

3.5.4       any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 2.18;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Company shall also pay any customary administrative fees charged
by such Bank in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company to the Banks under
this Section 3.5, each Bank shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
applicable interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

 



37

 

 

3.6          Mitigation Obligations; Replacement of Banks.

 

3.6.1       Designation of a Different Lending Office. Each Bank may make any
Borrowing to the Company through any Lending Office, provided that the exercise
of this option shall not affect the obligation of the Company to repay the
Borrowing in accordance with the terms of this Agreement. If any Bank requests
compensation under Section 3.4, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 3.1, or if any Bank gives a notice
pursuant to Section 3.2, then at the request of the Company such Bank shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Bank, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 3.1 or 3.4, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.2, as applicable, and
(ii) in each case, would not subject such Bank to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Bank. The Company
hereby agrees to pay all reasonable costs and expenses incurred by any Bank in
connection with any such designation or assignment.

 

3.6.2       Replacement of Banks. If any Bank requests compensation under
Section 3.4, or if the Company is required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 3.1 and, in each case, such Bank has declined or is
unable to designate a different lending office in accordance with Section 3.6.1,
the Company may replace such Bank in accordance with Section 2.18.

 

3.7          Survival. All obligations of the Loan Parties under this Section 3
shall survive termination of the Total Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

 

4.            [RESERVED.]

 

5.            [RESERVED.]

 

6.            REPRESENTATIONS AND WARRANTIES. The Company (and the Guarantor,
where applicable) represents and warrants to the Banks that:

 

6.1          Corporate Authority.

 

(a)          Incorporation; Good Standing. The Company and each Significant
Subsidiary (i) is duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of formation, (ii) has all requisite
corporate power to own its property and conduct its business as now conducted
and as presently contemplated, and (iii) is in good standing and is duly
authorized to do business in each jurisdiction in which its property or business
as presently conducted or contemplated makes such qualification necessary,
except where a failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect.

 

(b)          Authorization. The execution, delivery and performance of its Loan
Documents and the transactions contemplated hereby and thereby (i) are within
the corporate authority of the Company and the Guarantor, (ii) have been duly
authorized by all necessary corporate proceedings on the part of the Company and
the Guarantor, (iii) do not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which the
Company or the Guarantor or any of their Subsidiaries is subject, (iv) do not
contravene any judgment, order, writ, injunction, license or permit applicable
to the Company, the Guarantor or any of their Subsidiaries so as to have a
Material Adverse Effect, and (v) do not conflict with any provision of the
corporate charter or bylaws of the Company, the Guarantor or any Significant
Subsidiary or any agreement or other instrument binding upon the Company, the
Guarantor or any Significant Subsidiaries, except for those conflicts with any
such agreement or instrument which could not reasonably be expected to have a
Material Adverse Effect.

 



38

 

 

(c)          Enforceability. The execution, delivery and performance of the Loan
Documents by the Company and the Guarantor will result in valid and legally
binding obligations of the Company and the Guarantor enforceable against them in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights generally and general principles of equity.

 

6.2          Governmental and Other Approvals. The execution, delivery and
performance of the Loan Documents by the Company and the Guarantor and the
consummation by the Company and the Guarantor of the transactions contemplated
hereby and thereby do not require any approval or consent of, or filing with,
any governmental agency or authority or other third party other than those
already obtained and those required after the date hereof in connection with the
Company’s performance of the covenants contained in Sections 7, 8 and 9 hereof.

 

6.3          Title to Properties; Leases. The Company and its Subsidiaries own
all of the assets reflected in the consolidated balance sheet as at the Interim
Balance Sheet Date or acquired since that date (except property and assets
(a) operated under Capital Leases, (b) sold or otherwise disposed of in the
ordinary course of business since that date, or (c) consolidated in accordance
with variable entity guidance in FASB ASC 810), subject to no Liens except
Permitted Liens.

 

6.4          Financial Statements; Solvency.

 

(a)          There have been furnished to the Banks consolidated balance sheets
of the Company dated the Balance Sheet Date and consolidated statements of
operations for the fiscal periods then ended, certified by the Accountants. In
addition, there have been furnished to the Banks consolidated balance sheets of
the Company and its Subsidiaries dated the Interim Balance Sheet Date and the
related consolidated statements of operations for the fiscal quarter ending on
the Interim Balance Sheet Date. All said balance sheets and statements of
operations have been prepared in accordance with GAAP (but, in the case of any
of such financial statements which are unaudited, only to the extent GAAP is
applicable to interim unaudited reports), and fairly present, in all material
respects, the financial condition of the Company and its Subsidiaries on a
consolidated basis as at the close of business on the dates thereof and the
results of operations for the periods then ended, subject, in the case of
unaudited interim financial statements, to changes resulting from audit and
normal year-end adjustments and to the absence of complete footnotes. There are
no contingent liabilities of the Company and its Subsidiaries involving material
amounts, known to the officers of the Company or the Guarantor, which have not
been disclosed in said balance sheets and the related notes thereto or otherwise
in writing to the Banks.

 

(b)          The Company on a consolidated basis (both before and after giving
effect to the transactions contemplated by this Agreement) is solvent (i.e., it
has assets having a fair value in excess of the amount required to pay its
probable liabilities on its existing debts as they become absolute and matured)
and has, and expects to have, the ability to pay its debts from time to time
incurred in connection therewith as such debts mature.

 

6.5          No Material Changes, Etc. Since the Balance Sheet Date, there have
been no material adverse changes in the consolidated financial condition,
business, assets or liabilities (contingent or otherwise) of the Company and its
Subsidiaries, taken as a whole, other than changes in the ordinary course of
business which have not had a Material Adverse Effect, provided that the effects
of the COVID-19 pandemic, as described in Part II, Item 1A. Risk Factors of the
Company’s Form 10-Q for the fiscal quarter ended March 31, 2020, shall be
disregarded for purposes of determining a Material Adverse Effect under clause
(a) of such definition.

 



39

 

 

6.6          Franchises, Patents, Copyrights, Etc. The Company and each of its
Subsidiaries possess all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of their business substantially as now conducted (other than
those the absence of which would not have a Material Adverse Effect) without
known conflict with any rights of others other than a conflict which would not
have a Material Adverse Effect.

 

6.7          Litigation. Except as set forth on Schedule 6.7 or in the
Disclosure Documents, there are no actions, suits, proceedings or investigations
of any kind pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries before any court, tribunal or administrative
agency or board which, either in any case or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

6.8          No Materially Adverse Contracts, Etc. Neither Company nor any of
its Subsidiaries is subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation which in the
judgment of the Company’s or such Subsidiary’s officers has or could reasonably
be expected in the future to have a Material Adverse Effect. Neither Company nor
any of its Subsidiaries is a party to any contract or agreement which in the
judgment of the Company’s or its Subsidiary’s officers has or could reasonably
be expected to have any Material Adverse Effect, except as otherwise reflected
in adequate reserves as required by GAAP.

 

6.9          Compliance with Other Instruments, Laws, Etc. Neither Company nor
any of its Subsidiaries is (a) violating any provision of its charter documents
or by-laws or (b) violating any agreement or instrument to which any of them may
be subject or by which any of them or any of their properties may be bound or
any decree, order, judgment, or any statute, license, rule or regulation, in a
manner which could (in the case of such agreements or such instruments)
reasonably be expected to result in a Material Adverse Effect.

 

6.10        Tax Status. The Company and its Subsidiaries have filed all federal,
state, provincial and territorial income and all other tax returns, reports and
declarations (or obtained extensions with respect thereto) required by
applicable law to be filed by them (unless and only to the extent that the
Company or such Subsidiary has set aside on its books provisions reasonably
adequate for the payment of all unpaid and unreported taxes as required by
GAAP); and have paid all taxes and other governmental assessments and charges
(other than taxes, assessments and other governmental charges imposed by
jurisdictions other than the United States, Canada or any political subdivision
thereof which in the aggregate are not material to the financial condition,
business or assets of the Company or such Subsidiary on an individual basis or
of the Company and its Subsidiaries on a consolidated basis) that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith; and, as required by
GAAP, have set aside on their books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. Except to the extent contested in the
manner permitted in the preceding sentence, there are no unpaid taxes in any
material amount claimed by the taxing authority of any jurisdiction to be due
and owing by the Company or any of its Subsidiaries, nor do the officers of the
Company or any Subsidiary know of any basis for any such claim.

 

6.11        No Event of Default. No Default or Event of Default has occurred
hereunder and is continuing.

 

6.12        Investment Company Act. Neither Company nor any of its Subsidiaries
is a “registered investment company”, or an “affiliated company” or a “principal
underwriter” of a “registered investment company”, as such terms are defined in
the Investment Company Act of 1940.

 



40

 

 

6.13        Absence of Financing Statements, Etc. Except as permitted by
Section 8.1 of this Agreement, there is no Indebtedness senior to the
Obligations, and except for Permitted Liens, there are no Liens, or any
effective financing statement, security agreement, hypothec, chattel mortgage,
real estate mortgage, debenture or other document filed or recorded with any
filing records, registry, or other public office, which purports to cover,
affect or give notice of any present or possible future Lien on any assets or
property of the Company or any of its Subsidiaries or right thereunder.

 

6.14        Employee Benefit Plans.

 

6.14.1     In General. Except as could not reasonably be expected to have a
Material Adverse Effect, each Employee Benefit Plan and Canadian Pension Plan
has been maintained and operated in compliance with the provisions of all
applicable laws (including, without limitation, in the case of each Employee
Benefit Plan, ERISA and, to the extent applicable, the Code, and, in the case of
any Canadian Pension Plan, all applicable Canadian laws). Promptly upon the
request of any Bank or the Administrative Agent, the Company will furnish to the
Administrative Agent the most recently completed annual report, Form 5500, with
all required attachments, and actuarial statement required to be submitted under
Section 103(d) of ERISA, with respect to each Guaranteed Pension Plan. Except as
could not reasonably be expected to have a Material Adverse Effect, (i) each
Canadian Pension Plan has received a confirmation of registration from the
Canada Revenue Agency and, to the best knowledge of the Company, nothing has
occurred which would prevent, or cause the loss of, such registration and
(ii) each Loan Party and each Subsidiary has made all required contributions to
each Canadian Pension Plan. The aggregate solvency deficiency for the Canadian
Defined Benefit Pension Plans of the Company and each Subsidiary in existence on
the Effective Date is not, and has not resulted and could not reasonably be
expected to have a Material Adverse Effect.

 

6.14.2     Terminability of Welfare Plans. Except as could not reasonably be
expected to have a Material Adverse Effect, (i) under each Employee Benefit Plan
which is an employee welfare benefit plan within the meaning of Section 3(1) or
Section 3(2)(B) of ERISA, no benefits are due unless the event giving rise to
the benefit entitlement occurs prior to plan termination (except as required by
Title 1, Part 6 of ERISA), and (ii) the Company or an ERISA Affiliate, as
appropriate, may terminate each such employee welfare benefit plan at any time
(or at any time subsequent to the expiration of any applicable bargaining
agreement) in the discretion of the Company or such ERISA Affiliate without
liability to the Company or any Subsidiary.

 

6.14.3     Guaranteed Pension Plans. Except as could not reasonably be expected
to have a Material Adverse Effect: (a) each contribution required to be made to
a Guaranteed Pension Plan, whether required to be made to avoid a violation of
the minimum funding standards under Sections 412 and 430 of the Code, the notice
or lien provisions of Section 303(k) or Section 4068 of ERISA, or otherwise, has
been timely made; (b) no waiver of the minimum funding standards under
Sections 412 and 430 of the Code or extension of amortization periods has been
received with respect to any Guaranteed Pension Plan; (c) no liability to the
PBGC (other than required insurance premiums, all of which have been paid) has
been incurred by the Company or any ERISA Affiliate with respect to any
Guaranteed Pension Plan (other than Terminated Plans) and there has not been any
ERISA Reportable Event, or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC; and
(d) other than with respect to the Terminated Plans, based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, each Guaranteed Pension Plan is in
compliance with the minimum funding standards as set forth in Section 302 of
ERISA and is not subject to any restrictions concerning (i) providing shutdown
or similar benefits, (ii) amendments to increase benefits, (iii) paying lump
sums or (iv) continuing to accrue benefits, as described by the Pension
Protection Act of 2006.

 



41

 

 

6.14.4     Plan Assets. The Company represents and warrants as of the Effective
Date that the Company is not and will not be using “plan assets” (within the
meaning of 29 CFR §2510.3-101, as modified by Section 3(42) of ERISA) of one or
more Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

 

6.14.5     Multiemployer Plans. Except for liabilities that have been discharged
prior to the Effective Date or as to which accruals have been made in accordance
with GAAP prior to the Effective Date as reflected in the Disclosure Documents
or as could not reasonably be expected to have a Material Adverse Effect,
neither Company nor any ERISA Affiliate has incurred any liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under Section 4201 of ERISA or
as a result of a sale of assets described in Section 4204 of ERISA. Neither
Company nor any ERISA Affiliate has been notified that any Multiemployer Plan is
insolvent under and within the meaning of Section 4245 of ERISA or that any
Multiemployer Plan intends to terminate or has been terminated under
Section 4041A of ERISA, except as could not reasonably be expected to have a
Material Adverse Effect.

 

6.15        Environmental Compliance. The Company and its Subsidiaries have
taken all steps that they have deemed reasonably necessary to investigate the
past and present condition and usage of the Real Property and the operations
conducted by the Company and its Subsidiaries and, based upon such diligent
investigation, have determined that, except as set forth on Schedule 6.15 or in
the Disclosure Documents:

 

(a)          Neither Company, any Significant Subsidiary, nor any operator of
their properties, is in violation, or alleged violation, of any judgment,
decree, order, law, permit, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986, the Federal Clean Water
Act, the Federal Clean Air Act, the Toxic Substances Control Act, the Canadian
Environmental Protection Act, 1999, or any applicable international, federal,
state, provincial, territorial or local statute, regulation, ordinance, order or
decree relating to health, safety, waste transportation or disposal, or the
environment (the “Environmental Laws”), which violation, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b)          Except with respect to any such matters that could not reasonably
be expected to have a Material Adverse Effect, neither Company nor any
Significant Subsidiary has received notice from any third party including,
without limitation: any Governmental Authority, (i) that any one of them has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any
hazardous waste, as defined by 42 U.S.C. Section 6903(5), any hazardous
substances as defined by 42 U.S.C. Section 9601(14), any pollutant or
contaminant as defined by 42 U.S.C. Section 9601(33) or any toxic substance, oil
or hazardous materials or other chemicals or substances regulated by any
Environmental Laws, excluding household hazardous waste (“Hazardous
Substances”), which any one of them has generated, transported or disposed of,
has been found at any site at which a federal, state, provincial, territorial or
local agency or other third party has conducted or has ordered that the Company
or any Significant Subsidiaries conduct a remedial investigation, removal or
other response action pursuant to any Environmental Law; or (iii) that it is or
shall be a named party to any claim, action, cause of action, complaint, legal
or administrative proceeding arising out of any third party’s incurrence of
costs, expenses, losses or damages of any kind whatsoever in connection with the
Release of Hazardous Substances.

 



42

 

 

(c)          Except for those occurrences or situations that could not
reasonably be expected to have a Material Adverse Effect, (i) no portion of the
Real Property or other assets of the Company or any Significant Subsidiary has
been used for the handling, processing, storage or disposal of Hazardous
Substances except in accordance with applicable Environmental Laws; (ii) in the
course of any activities conducted by the Company, any Significant Subsidiaries,
or operators of the Real Property or other assets of the Company or any
Significant Subsidiaries, no Hazardous Substances have been generated or are
being used on such properties except in accordance with applicable Environmental
Laws; (iii) there have been no unpermitted Releases or threatened Releases of
Hazardous Substances on, upon, into or from the Real Property or other assets of
the Company or any Significant Subsidiaries; and (iv) any Hazardous Substances
that have been generated on the Real Property or other assets of the Company or
any Significant Subsidiaries have been transported offsite only by carriers
having an identification number issued by the EPA, treated or disposed of only
by treatment or disposal facilities maintaining valid permits as required under
applicable Environmental Laws, which transporters and facilities have been and
are, to the Company’s knowledge, operating in compliance with such permits and
applicable Environmental Laws.

 

6.16        Disclosure. No representation or warranty made by the Company or the
Guarantor in this Agreement or in any agreement, instrument, document,
certificate, or financial statement furnished to the Banks or the Administrative
Agent by or on behalf of or at the request of the Company and the Guarantor in
connection with any of the transactions contemplated by the Loan Documents
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein, taken as a
whole, not misleading in light of the circumstances in which they are made.

 

6.17        Permits and Governmental Authority. All permits (other than those
the absence of which could not reasonably be expected to have a Material Adverse
Effect) required for the construction and operation of all landfills currently
owned or operated by the Company or any Significant Subsidiaries have been
obtained and remain in full force and effect and are not subject to any appeals
or further proceedings or to any unsatisfied conditions that may allow material
modification or revocation. Neither Company nor any of its Subsidiaries, nor, to
the knowledge of the Company, the holder of such permits is in violation of any
such permits, except for any violation which could not reasonably be expected to
have a Material Adverse Effect.

 

6.18        Margin Stock. The Company is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Loans will be used to purchase or carry
any margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock in violation of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

6.19        Sanctions. Neither Company, nor any of its Subsidiaries, nor, to the
knowledge of the Company or any of its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(a) currently the subject or target of any Sanctions, (b) included on OFAC’s
List of Specially Designated Nationals, the Canadian Sanctions List or HMT’s
Consolidated List of Financial Sanctions Targets, or any similar list enforced
by any other relevant sanctions authority or (c) located, organized or resident
in a Designated Jurisdiction.

 

6.20        Anti-Corruption Laws; Sanctions. The Company and its Subsidiaries
have conducted their businesses in compliance with all applicable Sanctions, the
FCPA, the Corruption of Foreign Public Officials Act (Canada), the UK Bribery
Act 2010, and other similar anti-corruption legislation in other jurisdictions,
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such Sanctions, laws, regulations and rules.

 



43

 

 

6.21        Affected Financial Institutions; Beneficial Ownership Certification;
Covered Entities. Neither the Company nor the Guarantor is an Affected Financial
Institution. As of the Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects. No Loan Party is a Covered Entity.

 

7.            AFFIRMATIVE COVENANTS OF THE company. The Company agrees that, so
long as any Obligation is outstanding or the Banks have any obligation to make
Loans, it shall, and shall cause its Subsidiaries (or, if so indicated below,
cause only Significant Subsidiaries) to, comply with the following covenants:

 

7.1          Punctual Payment. The Company will duly and punctually pay or cause
to be paid the principal of and interest on the Loans, fees and other amounts
provided for in this Agreement and the other Loan Documents, all in accordance
with the terms of this Agreement and such other Loan Documents.

 

7.2          Maintenance of U.S. Office. The Company will maintain its chief
executive offices at Houston, Texas, or at such other place in the United States
of America as the Company shall designate upon 30 days’ prior written notice to
the Administrative Agent.

 

7.3          Records and Accounts. The Company will, and will cause each of its
Subsidiaries to, keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP and with the
requirements of all regulatory authorities and maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation, depletion,
obsolescence and amortization of its properties, all other contingencies, and
all other proper reserves.

 

7.4          Financial Statements, Certificates and Information. The Company
will deliver to the Banks:

 

(a)          as soon as practicable, but, in any event not later than 100 days
after the end of each fiscal year of the Company, the consolidated balance sheet
of the Company and its Subsidiaries as at the end of such year, consolidated
statements of cash flows, and the related consolidated statements of operations,
each setting forth in comparative form the figures for the previous fiscal year,
all such consolidated financial statements to be in reasonable detail, prepared
in accordance with GAAP and, with respect to the consolidated financial
statements, certified by Ernst & Young LLP or by other nationally recognized
independent auditors selected by the Company and reasonably satisfactory to the
Administrative Agent (the “Accountants”). In addition, simultaneously therewith,
the Company shall provide the Banks with a written statement from such
Accountants to the effect that they have read a copy of this Agreement, and
that, in making the examination necessary to said certification, they have
obtained no knowledge of any Default or Event of Default, or, if such
Accountants shall have obtained knowledge of any then existing Default or Event
of Default they shall disclose in such statement any such Default or Event of
Default;

 

(b)          as soon as practicable, but in any event not later than 60 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Company, copies of the consolidated balance sheet and statement of
operations of the Company and its Subsidiaries as at the end of such quarter,
subject to year-end adjustments, and the related consolidated statement of cash
flows, all in reasonable detail and prepared in accordance with GAAP (to the
extent GAAP is applicable to interim unaudited financial statements) with a
certification by the principal financial or accounting officer of the Company
(the “CFO” or the “CAO”) that the consolidated financial statements are prepared
in accordance with GAAP (to the extent GAAP is applicable to interim unaudited
financial statements) and fairly present, in all material respects, the
consolidated financial condition of the Company and its Subsidiaries as at the
close of business on the date thereof and the results of operations for the
period then ended, subject to year-end adjustments and the exclusion of detailed
footnotes;

 



44

 

 

(c)          simultaneously with the delivery of the financial statements
referred to in (a) and (b) above, a certificate in the form of Exhibit C hereto
(the “Compliance Certificate”) signed by the CFO or the CAO or the Company’s
corporate treasurer, stating that the Company and its Subsidiaries are in
compliance with the covenants contained in Sections 7, 8 and 9 hereof as of the
end of the applicable period and setting forth in reasonable detail computations
evidencing such compliance with respect to the covenants contained in Section 9
hereof and that no Default or Event of Default exists, provided that if the
Company shall at the time of issuance of such Compliance Certificate or at any
other time obtain knowledge of any Default or Event of Default, the Company
shall include in such certificate or otherwise deliver forthwith to the Banks a
certificate specifying the nature and period of existence thereof and what
action the Company proposes to take with respect thereto;

 

(d)          promptly following the filing or mailing thereof, copies of all
material documents of a financial nature filed with the Securities and Exchange
Commission or sent to the Company’s and its Subsidiaries’ stockholders
generally;

 

(e)          promptly following any request therefor, provide information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act, the Canadian AML Acts and the Beneficial Ownership Regulation;
and

 

(f)           from time to time such other financial data and other information
as any of the Banks may reasonably request through the Administrative Agent.

 

In addition, the Company shall, promptly upon the issuance thereof, notify the
Administrative Agent of any announcement by Moody’s or S&P (i) of any change in
any Senior Public Debt Rating or (ii) that any Senior Public Debt Rating will be
put on a “negative outlook” or “negative credit watch.”

 

The Company hereby authorizes each Bank to disclose any information obtained
pursuant to this Agreement to all appropriate governmental regulatory
authorities where required by law; provided, however, this authorization shall
not be deemed to be a waiver of any rights to object to the disclosure by the
Banks of any such information which the Company has or may have under the
federal Right to Financial Privacy Act of 1978, as in effect from time to time,
except as to matters specifically permitted therein.

 

7.5          Existence and Conduct of Business. The Company will, and will cause
each Significant Subsidiary to, do or cause to be done all things necessary to
preserve and keep in full force and effect its existence, rights and franchises;
and effect and maintain its foreign qualifications (except where the failure of
the Company or any Significant Subsidiary to remain so qualified could not
reasonably be expected to have a Material Adverse Effect), licensing,
domestication or authorization, except as any of the foregoing may be terminated
by its Board of Directors in the exercise of its reasonable judgment; provided
that such termination could not reasonably be expected to have a Material
Adverse Effect. Neither Company nor any of its Subsidiaries will become
obligated under any contract or binding arrangement which, at the time it was
entered into, could reasonably be expected to have a Material Adverse Effect.
The Company will, and will cause each of its Subsidiaries to, continue to engage
primarily in any of the businesses now conducted by the Company and its
Subsidiaries and in related, complementary or supplemental businesses, and any
additional businesses acquired pursuant to the terms of
Section 8.4(a) hereunder.

 



45

 

 

7.6          Maintenance of Properties. The Company will, and will cause each
Significant Subsidiary to, cause all material properties used or useful in the
conduct of their businesses to be maintained and kept in good condition, repair
and working order (ordinary wear and tear excepted) and supplied with all
necessary equipment and cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Company and the Significant Subsidiaries may be necessary so that the
businesses carried on in connection therewith may be properly and advantageously
conducted at all times; provided, however, that nothing in this Section shall
prevent the Company or any of its Subsidiaries from discontinuing the operation
and maintenance of any of its properties if such discontinuance is, in the
judgment of the Company or such Subsidiary, desirable in the conduct of its or
their business and which could not reasonably be expected to have a Material
Adverse Effect.

 

7.7          Insurance. The Company will, and will cause its Subsidiaries to,
maintain insurance of the kinds, covering the risks (other than risks arising
out of or in any way connected with personal liability of any officers and
directors thereof) and in the relative proportionate amounts usually carried by
reasonable and prudent companies conducting businesses similar to that of the
Company and its Subsidiaries, in amounts substantially similar to the existing
coverage maintained by the Company and its Subsidiaries. Such insurance shall be
with financially sound and reputable insurance companies (including captive
insurance companies), funds or underwriters, or may be pursuant to
self-insurance plans. In addition, the Company will furnish from time to time,
upon the Administrative Agent’s request, a summary of the insurance coverage of
the Company and its Subsidiaries, which summary shall be in form and substance
satisfactory to the Administrative Agent and, if requested by the Administrative
Agent, will furnish to the Administrative Agent copies of the applicable
policies.

 

7.8          Taxes. The Company will, and will cause its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon it and its real properties, sales and activities, or any part thereof, or
upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies, which if unpaid might by law become a Lien upon any of
its property; provided, however, that any such tax, assessment, charge, levy or
claim need not be paid if the failure to do so (either individually, or in the
aggregate for all such failures) could not reasonably be expected to have a
Material Adverse Effect and the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if the Company or such
Subsidiary shall have set aside on its books adequate reserves with respect
thereto as required by GAAP; and provided, further, that the Company or such
Subsidiary will pay all such taxes, assessments, charges, levies or claims prior
to the foreclosure on any Lien which may have attached as security therefor.

 

7.9          Inspection of Properties, Books and Contracts. The Company will,
and will cause each Significant Subsidiary to, permit the Administrative Agent
or any Bank or any of their designated representatives, upon reasonable notice,
to visit and inspect any of the properties of the Company and the Significant
Subsidiaries, to examine the books of account of the Company and the Significant
Subsidiaries, or contracts (and to make copies thereof and extracts therefrom),
and to discuss the affairs, finances and accounts of the Company and the
Significant Subsidiaries with, and to be advised as to the same by, their
officers, all at such times and intervals as may be reasonably requested.

 



46

 

 

7.10        Compliance with Laws, Contracts, Licenses and Permits; Maintenance
of Material Licenses and Permits. The Company will, and will cause each
Subsidiary to, (i) comply with the provisions of its charter documents and
by-laws; (ii) comply with all agreements and instruments by which it or any of
its properties may be bound except where non-compliance could not reasonably be
expected to have a Material Adverse Effect; (iii) comply with all applicable
laws and regulations (including Environmental Laws), decrees, orders, judgments,
licenses and permits, including, without limitation, all environmental permits
(“Applicable Requirements”), except where non-compliance with such Applicable
Requirements could not reasonably be expected to have a Material Adverse Effect;
(iv) maintain all operating permits for all landfills now owned or hereafter
acquired, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (v) dispose of hazardous waste only at
licensed disposal facilities operating, to the Company’s knowledge, in
compliance with Environmental Laws, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. If at any time any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Company or any Significant Subsidiary may fulfill any of its
obligations hereunder or under any other Loan Document, the Company will
immediately take or cause to be taken all reasonable steps within the power of
the Company or such Significant Subsidiary to obtain such authorization,
consent, approval, permit or license and furnish the Banks with evidence
thereof.

 

7.11        Environmental Indemnification. The Company covenants and agrees that
it will indemnify and hold the Banks and the Administrative Agent and their
respective affiliates, and each of the representatives, agents and officers of
each of the foregoing, harmless from and against any and all claims, expense,
damage, loss or liability incurred by the Banks or the Administrative Agent
(including all reasonable costs of legal representation incurred by the Banks or
the Administrative Agent) relating to (a) any Release or threatened Release of
Hazardous Substances on the Real Property; (b) any violation of any
Environmental Laws or Applicable Requirements with respect to conditions at the
Real Property or other assets of the Company or its Subsidiaries, or the
operations conducted thereon; or (c) the investigation or remediation of offsite
locations at which the Company, any of its Subsidiaries, or their predecessors
are alleged to have directly or indirectly Disposed of Hazardous Substances. It
is expressly acknowledged by the Company that this covenant of indemnification
shall survive the payment of the Loans and satisfaction of all other Obligations
hereunder and shall inure to the benefit of the Banks, the Administrative Agent
and their affiliates, successors and assigns.

 

7.12        Further Assurances. The Company and the Guarantor will cooperate
with the Administrative Agent and execute such further instruments and documents
as the Administrative Agent shall reasonably request to carry out to the
Majority Banks’ satisfaction the transactions contemplated by this Agreement.

 

7.13        Notice of Potential Claims or Litigation. The Company shall deliver
to the Banks written notice of the initiation of any action, claim, complaint,
investigation or any other notice of dispute or litigation against the Company
or any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect, or which questions the validity or enforceability of any Loan
Document, together with a copy of each such complaint or other notice received
by the Company or any of its Subsidiaries if requested by the Administrative
Agent within 30 days of receipt thereof or of the determination that such action
could reasonably be expected to have a Material Adverse Effect, whichever occurs
later (and the Company will make such determination in each case as promptly as
practicable).

 

7.14        Notice of Certain Events Concerning Environmental Claims and/or
ERISA Reportable Events. The Company will promptly, and in any event within
10 Business Days of the Company’s obtaining knowledge thereof, notify the Banks
in writing of any of the following events:

 

(i)           the Company or any Significant Subsidiary obtaining knowledge of
any violation of any Environmental Law regarding the Real Property or the
Company’s or Subsidiary’s operations which violation could reasonably be
expected to have a Material Adverse Effect;

 

(ii)          the Company or any Significant Subsidiary obtaining knowledge of
any potential or known Release, or threat of Release, of any Hazardous Substance
at, from, or into the Real Property which could reasonably be expected to have a
Material Adverse Effect;

 



47

 

 

(iii)         the Company’s or any Significant Subsidiary’s receipt of any
notice of any material violation of any Environmental Law or of any Release or
threatened Release of Hazardous Substances, including a notice or claim of
liability or potential responsibility from any third party (including any
federal, state, provincial, territorial or local governmental officials) and
including notice of any formal inquiry, proceeding, demand, investigation or
other action with regard to (A) the Company’s, any Significant Subsidiary’s or
any Person’s operation of the Real Property, (B) contamination on, from, or into
the Real Property, or (C) investigation or remediation of offsite locations at
which the Company, any Significant Subsidiary, or its predecessors are alleged
to have directly or indirectly Disposed of Hazardous Substances, if any thereof
could reasonably be expected to have a Material Adverse Effect;

 

(iv)         the Company or any Significant Subsidiary obtaining knowledge that
any expense or loss has been incurred by any Governmental Authority in
connection with the assessment, containment, removal or remediation of any
Hazardous Substances with respect to which the Company or any Significant
Subsidiary has been alleged to be liable by such Governmental Authority or for
which a Lien may be imposed on the Real Property by such Governmental Authority,
if any thereof could reasonably be expected to have a Material Adverse Effect;

 

(v)          the occurrence of any ERISA Reportable Event or any failure by any
Loan Party or any Subsidiary to materially perform its obligations under a
Canadian Pension Plan, in each case that could reasonably be expected to have a
Material Adverse Effect; and

 

(vi)         of the acquisition, as a result of the consummation of an
Acquisition permitted hereunder, of any Canadian Defined Benefit Pension Plan
and copies of all documentation relating thereto and, thereafter, promptly after
any request by the Administrative Agent or any Bank, copies of all actuarial
valuation reports in respect thereof and in respect of any other Canadian
Defined Benefit Pension Plans in existence on the Effective Date.

 

7.15        Notice of Default. The Company will promptly notify the Banks in
writing of the occurrence of any Default or Event of Default. If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or any
other note, evidence of indebtedness, indenture or other obligation evidencing
indebtedness in excess of $200,000,000 as to which the Company or any
Significant Subsidiary is a party or obligor, whether as principal or surety,
the Company shall promptly upon obtaining actual knowledge thereof give written
notice thereof to the Banks, describing the notice of action and the nature of
the claimed default.

 

7.16        Use of Proceeds. The proceeds of the Loans shall be used for general
corporate purposes (including consummating Acquisitions and refinancing of
Indebtedness) and to provide working capital. After application of the proceeds
of any Loan, not more than 25% of the value of the assets (either of the Company
only or of the Company and its Subsidiaries on a consolidated basis) that are
subject to any restriction on sale, pledge, or disposal under this Agreement
will be represented by “margin stock,” as defined in accordance with Regulation
U issued by the Board of Governors of the Federal Reserve System, now or
hereafter in effect.

 



48

 

 

7.17        Certain Transactions. Except as disclosed in the Disclosure
Documents prior to the Effective Date, and except for arm’s length transactions
pursuant to which the Company or any Subsidiary makes payments in the ordinary
course of business, none of the officers, directors, or employees or any other
affiliate of the Company or any Subsidiary are presently or shall be a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company or any Subsidiary, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

 

7.18        Anti-Corruption Laws. The Company shall and shall cause each of its
Subsidiaries to conduct its businesses in compliance with the FCPA, the
Corruption of Foreign Public Officials Act (Canada), the UK Bribery Act 2010,
applicable Sanctions and other similar anti-corruption legislation in other
jurisdictions and maintain policies and procedures designed to promote and
achieve compliance with such laws and Sanctions.

 

8.            NEGATIVE COVENANTS OF THE company. The Company agrees that, so
long as any Obligation is outstanding or the Banks have any obligation to make
Loans, it shall, and shall cause its Subsidiaries (or, if so indicated below,
cause only Significant Subsidiaries) to, comply with the following covenants:

 

8.1          Restrictions on Indebtedness. The Company will not permit any of
its Subsidiaries (other than the Guarantor) to create, incur, assume, or be or
remain liable, contingently or otherwise, with respect to any Indebtedness, or
to become or be responsible in any manner (whether by agreement to purchase any
obligations, stock, assets, goods or services, or to supply or advance any
funds, assets, goods or services or otherwise) with respect to any Indebtedness,
in each case, of any other Person other than the Company or any of its
Subsidiaries, other than:

 

(a)          Indebtedness listed in Schedule 8.1(a), any extension, renewal or
refinancing of such Indebtedness and any additional bonds issued and Capital
Leases entered into from time to time after the Effective Date; provided that
(i) if such Indebtedness is an extension, renewal or refinancing of existing
Indebtedness, the terms and conditions of any such extensions, renewals or
refinancings shall not increase the relative priority of such Indebtedness over
the priority of the original Indebtedness, and (ii) in no event shall the
aggregate outstanding principal amount of Indebtedness permitted by this
Section 8.1(a) exceed the aggregate principal amount of the Indebtedness listed
on Schedule 8.1(a) that is outstanding on the Effective Date (plus transaction
costs, including premiums and fees, related thereto); and

 

(b)          other Indebtedness; provided that the sum (without duplication) of
(i) the aggregate outstanding principal amount of Indebtedness permitted under
this Section 8.1(b), plus (ii) the aggregate outstanding principal amount of
secured Indebtedness of the Company and its Subsidiaries permitted under
subsections (k), (l) and (m) of the definition of “Permitted Liens”, plus
(iii) the aggregate amount of Indebtedness with respect to outstanding Permitted
Receivables Transactions (determined in accordance with the proviso to the
definition of “Indebtedness”), shall not exceed 15% of Consolidated Tangible
Assets at any time.

 



49

 



 

8.2          Restrictions on Liens. The Company will not, and will cause its
Subsidiaries not to, create or incur or suffer to be created or incurred or to
exist any Lien of any kind upon any property or assets of any character, whether
now owned or hereafter acquired, or upon the income or profits therefrom; or
transfer any of such property or assets or the income or profits therefrom for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to payment of its general creditors; or
acquire, or agree or have an option to acquire, any property or assets upon
conditional sale or other title retention or purchase money security agreement,
device or arrangement; or suffer to exist for a period of more than 30 days
after the same shall have been incurred any Indebtedness or claim or demand
against it which if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or sell,
assign, pledge or otherwise transfer any accounts, contract rights, general
intangibles or chattel paper, with or without recourse, in each case except for
Permitted Liens.

 

The Company and the Guarantor covenant and agree that if any of them or any of
their Subsidiaries shall create or incur any Lien upon any of their respective
properties or assets, whether now owned or hereafter acquired, other than
Permitted Liens (unless prior written consent shall have been obtained from the
Majority Banks), the Company and the Guarantor will make or cause to be made
effective provision whereby the Obligations and the Guaranteed Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as such other Indebtedness shall be so secured; provided
that the covenants of the Company and the Guarantor contained in this sentence
shall only be in effect for so long as the Company or the Guarantor shall be
similarly obligated under any other Indebtedness; provided, further, that an
Event of Default shall occur for so long as such other Indebtedness becomes
secured notwithstanding any actions taken by the Company or the Guarantor to
ratably secure the Obligations and the Guaranteed Obligations hereunder.

 

8.3          [Reserved.]

 

8.4          Mergers, Consolidations, Sales.

 

(a)          Neither Company nor any Subsidiary shall be a party to any merger,
amalgamation, consolidation, Division or exchange of stock unless the Company
shall be the surviving entity with respect to any such transaction to which the
Company is a party and the Guarantor shall be the survivor of any merger or
amalgamation with any other Subsidiary or a Subsidiary shall be the surviving
entity (and continue to be a Subsidiary) with respect to any such transactions
to which one or more Subsidiaries is a party (and the conditions set forth below
are satisfied), or purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership, membership or joint venture
or other interest in, any other Person except as otherwise provided in this
Section 8.4. Notwithstanding the foregoing, the Company and its Subsidiaries may
purchase or otherwise acquire all or substantially all of the assets or stock of
any class of, or joint venture or other interest in, any Person if the following
conditions have been met: (i) the proposed transaction will not otherwise create
a Default or an Event of Default hereunder; and (ii) the business to be acquired
predominantly involves (A) the collection, transfer, hauling, disposal or
recycling of solid waste or thermal soil remediation, or (B) other lines of
businesses currently engaged in, or related, associated, complementary or
supplementary thereto, whether from an operational, business, financial,
technical or administrative standpoint; provided that the Company or its
Subsidiaries may purchase or otherwise acquire all or substantially all of the
assets or stock of any class of, or any partnership, membership or joint venture
or other interest in, any Persons in unrelated businesses, not to exceed a total
aggregate amount after the Effective Date of $400,000,000. Notwithstanding
anything herein to the contrary, the ability of the Subsidiaries of the Company
to incur any Indebtedness in connection with any transaction permitted pursuant
to this Section 8.4 shall be governed by Section 8.1.

 



50

 

 

(b)          Neither Company nor any Subsidiary shall sell, transfer, convey or
lease any assets or group of assets, including the sale or transfer of any
property owned by the Company or any Subsidiary in order then or thereafter to
lease such property or lease other property which the Company or any Subsidiary
intends to use for substantially the same purpose as the property being sold or
transferred, or sell or assign, with or without recourse, any receivables,
except (i) transfers of real or personal property among Subsidiaries of the
Company, (ii) so long as no Default or Event of Default has occurred and is
continuing, or would result therefrom, sales of assets or pursuant to a
sale-leaseback transaction; provided that any net cash proceeds from any such
sale or sale-leaseback shall, within 180 days, either be used to pay down
outstanding Loans under this Agreement or be reinvested by such Person in assets
of the business of the Company and its Subsidiaries, used for working capital,
or used for other general corporate purposes, (iii) sales of accounts receivable
(and contract rights, general intangibles or chattel paper related thereto) more
than 60 days past due sold or assigned in the ordinary course of collecting past
due accounts, or (iv) pursuant to a Permitted Receivables Transaction.

 

8.5          [Reserved.]

 

8.6          Canadian Defined Benefit Pension Plans. Neither Company nor any
Subsidiary will maintain, contribute to, or incur any liability or contingent
liability in respect of a Canadian Defined Benefit Pension Plan, except
(i) Canadian Defined Benefit Pension Plans in existence on the Effective Date,
(ii) Canadian Defined Benefit Pension Plans which exist as a result of the
consummation of an Acquisition permitted hereunder occurring after the Effective
Date, and (iii) other Canadian Defined Benefit Pension Plans established after
the Effective Date that could not reasonably be expected to have a Material
Adverse Effect for all such plans established after the Effective Date.

 

8.7          Sanctions. Neither Company nor any of its Subsidiaries will,
directly or indirectly, use the proceeds of any Loan, or (knowingly, in the case
of any joint venture partner, individual or entity that is not a controlled
Affiliate) lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in any material violation by any individual
or entity (including any individual or entity participating in the transaction,
whether as Bank, Lead Arranger, Administrative Agent, or otherwise) of Sanctions
or any applicable anti-money laundering and counter-terrorism financing
provisions of The Bank Secrecy Act of 1970 (as amended) or any regulations
issued pursuant to it.

 

8.8          Anti-Corruption Laws. Neither Company nor any of its Subsidiaries
will, directly or indirectly knowingly (as such term is used in the FCPA (as
defined below)) use the proceeds of any Loan for any purpose which would breach
the FCPA, the Corruption of Foreign Public Officials Act (Canada), the UK
Bribery Act 2010 or other similar legislation governing bribery or corruption,
in each, case, as applicable to the Company or its Subsidiaries from time to
time.

 

9.            FINANCIAL COVENANT. The Company agrees that, so long as any
Obligation is outstanding or the Banks have any obligation to make Loans, it
shall not permit, as of the end of any fiscal quarter of the Company, the ratio
of (a) Total Debt to (b) EBITDA for the four fiscal quarters then ending (the
“Leverage Ratio”) to exceed 3.75:1.00; provided that if an Acquisition permitted
under this Agreement involving aggregate consideration in excess of $200,000,000
occurs during a fiscal quarter, the Company shall have the right to increase the
maximum permitted Leverage Ratio required to be maintained under this Section 9
to 4.25:1.00 during the fiscal quarter in which such permitted Acquisition is
consummated (the “Trigger Quarter”) and each of the following three fiscal
quarters following the Trigger Quarter (such period, an “Elevated Leverage Ratio
Period”) so long as there is at least one fiscal quarter end after the end of
each Elevated Leverage Ratio Period at which the required Leverage Ratio is less
than or equal to 3.75:1.00; provided that there shall be no more than two
Elevated Leverage Ratio Periods during the term of this Agreement. Such election
shall be made by the delivery of a written notice by the Company to the
Administrative Agent making reference to this Section 9 and notifying the
Administrative Agent of the Company’s exercise of this right on or prior to the
date of the actual or required delivery of a Compliance Certificate for the
Trigger Quarter.

 

51

 

 

10.          CONDITIONS PRECEDENT.

 

10.1        Conditions to Effectiveness. The effectiveness of this Agreement
shall be subject to the satisfaction of each of the following conditions
precedent:

 

10.1.1     Corporate Action. All corporate action necessary for the valid
execution, delivery and performance by the Company and the Guarantor of the Loan
Documents shall have been duly and effectively taken, and evidence thereof
certified by authorized officers of the Company and the Guarantor and
satisfactory to the Administrative Agent shall have been provided to the Banks.

 

10.1.2     Loan Documents, Etc. Each of the Loan Documents (including any Notes
requested by Banks hereunder) and other documents listed on the closing agenda
shall have been duly and properly authorized, executed and delivered by the
respective parties thereto and shall be in full force and effect in a form
satisfactory to the Majority Banks.

 

10.1.3     Certified Copies of Charter Documents. The Banks shall have received
from the Company and the Guarantor, certified by a duly authorized officer of
such Person to be true and complete on the Effective Date, (a) its charter or
other incorporation documents, (b) its by-laws (or equivalent) and (c) good
standing certificates and such foreign qualifications as may be reasonably
requested by the Administrative Agent (which, in the case of the Company and the
Guarantor, shall be limited to domestic good standing certificates from such
Person’s jurisdiction of organization and foreign good standing certificates (or
comparable certificates) for the State of Texas).

 

10.1.4     Incumbency Certificate. The Banks shall have received an incumbency
certificate, dated as of the Effective Date, signed by duly authorized officers
of the Company and the Guarantor giving the name and bearing a specimen
signature of each individual who shall be authorized: (a) to sign the Loan
Documents on behalf of the Company and the Guarantor; (b) to submit Loan
Notices; and (c) to give notices and to take other action on the Company’s or
the Guarantor’s behalf under the Loan Documents.

 

10.1.5     Opinion of Counsel. The Banks shall have received favorable legal
opinions from the General Counsel - Securities & Governance of the Company and
the Guarantor addressed to the Banks, dated the Effective Date, in form and
substance satisfactory to the Administrative Agent, and a favorable legal
opinion of Haynes and Boone, LLP, special New York counsel to the Administrative
Agent, dated the Effective Date, as to the validity and binding effect of this
Agreement.

 

10.1.6     Satisfactory Financial Condition. Other than as disclosed in the
Disclosure Documents, no material adverse change shall have occurred in the
financial condition, results of operations, business, properties or prospects of
the Company and its Subsidiaries, taken as a whole, since the Balance Sheet
Date, provided that the effects of the COVID-19 pandemic, as described in
Part II, Item 1A. Risk Factors of the Company’s Form 10-Q for the fiscal quarter
ended March 31, 2020, shall be disregarded for purposes of determining a
Material Adverse Effect under clause (a) of such definition.

 

10.1.7     Payment of Closing Fees. The Company shall have paid the agreed-upon
closing fees to the Administrative Agent and Banks.

 



52

 

 

10.1.8     Closing Certificate. The Company shall have delivered to the
Administrative Agent a certificate, dated as of the Effective Date, stating
that, as of such date (a) the representations and warranties set forth herein
and in the other Loan Documents are true and correct, and (b) no Default or
Event of Default has occurred and is continuing.

 

10.1.9     USA PATRIOT ACT/KYC Information.

 

(a)          Upon the reasonable request of any Bank made at least ten days
prior to the Effective Date, the Company shall have provided to such Bank, and
such Bank shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act and the Canadian AML Acts, in each case at least five days prior
to the Effective Date.

 

(b)          At least five days prior to the Effective Date, if the Company
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
it shall deliver, to each Bank that so requests, a Beneficial Ownership
Certification in relation to the Company.

 

Without limiting the generality of the provisions of the last paragraph of
Section 15.2, for purposes of determining compliance with the conditions
specified in this Section 10, each Bank that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Bank unless the Administrative Agent shall
have received notice from such Bank prior to the proposed Effective Date
specifying its objection thereto.

 

11.          CONDITIONS TO ALL LOANS. The obligations of the Banks to make or
continue for an additional Interest Period in accordance with Section 2.4 any
Loan at the time of and subsequent to the Effective Date is subject to the
following conditions precedent:

 

11.1        Representations True. The Company shall have certified to the
Administrative Agent and the Banks that each of the representations and
warranties of the Company and the Guarantor (as applicable) contained in this
Agreement or in any document or instrument delivered pursuant to or in
connection with this Agreement, other than the representation and warranty in
Section 6.5 hereof, is true as of the date as of which they were made and shall
also be true at and as of the time of the making of such Loan, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and
changes occurring in the ordinary course of business which either individually
or in the aggregate do not result in a Material Adverse Effect, and to the
extent that such representations and warranties relate expressly and solely to
an earlier date).

 

11.2        Performance; No Event of Default. The Company shall have performed
and complied with all terms and conditions herein required to be performed or
complied with by it prior to or at the time of the making of any Loan, and at
the time of the making of any Loan there shall exist no Default or Event of
Default or condition which would result in a Default or an Event of Default upon
consummation of such Loan. Each request for a Loan shall constitute
certification by the Company that the condition specified in this Section 11.2
will be duly satisfied on the date of such Loan.

 

11.3        Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement shall have been taken and all
documents incident thereto shall have been delivered to the Banks as of the date
of the making of any extension of credit in substance and in form satisfactory
to the Banks, including without limitation a Loan Notice and the Banks shall
have received all information and such counterpart originals or certified or
other copies of such documents as the Banks may reasonably request.

 

53

 

 

12.          EVENTS OF DEFAULT; ACCELERATION; TERMINATION OF COMMITMENT.

 

12.1        Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice and/or lapse of time, “Defaults”) shall
occur:

 

(a)          if the Company shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

 

(b)          if the Company shall fail to pay any interest or fees or other
amounts owing hereunder (other than those specified in subsection (a) above)
within five Business Days after the same shall become due and payable whether at
the Maturity Date, the Term Loan Maturity Date or any accelerated date of
maturity or at any other date fixed for payment;

 

(c)          if the Company shall fail to comply with any of the covenants
contained in Sections 7.4, 7.5, 7.15, 7.16, 8 and 9 hereof;

 

(d)          if the Company shall fail to perform any term, covenant or
agreement contained herein or in any of the other Loan Documents (other than
those specified in subsections (a), (b), and (c) above) and such failure shall
not be remedied within 30 days after written notice of such failure shall have
been given to the Company by the Administrative Agent or any of the Banks;

 

(e)          if any representation or warranty contained in this Agreement or in
any document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false in any material respect upon the date
when made or repeated;

 

(f)           if the Company or any of its Subsidiaries shall fail to pay when
due, or within any applicable period of grace, any Indebtedness or obligations
under Swap Contracts in an aggregate amount greater than $200,000,000, or fail
to observe or perform any material term, covenant or agreement contained in any
one or more agreements by which it is bound, evidencing or securing any
Indebtedness or obligations under Swap Contracts in an aggregate amount greater
than $200,000,000 for such period of time as would permit, or would have
permitted (assuming the giving of appropriate notice if required) the holder or
holders thereof or of any obligations issued thereunder to accelerate the
maturity thereof or terminate its commitment with respect thereto;

 

(g)          if the Company, the Guarantor or any Significant Subsidiary makes
an assignment for the benefit of creditors, makes a proposal to its creditors or
files notice of its intention to do so, institutes any other proceeding under
applicable law seeking to adjudicate it a bankrupt or an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors,
composition of it or its debts or any other similar relief, or admits in writing
its inability to pay or generally fails to pay its debts as they mature or
become due, or petitions or applies for the appointment of a trustee or other
custodian, liquidator or receiver of the Company, the Guarantor or any
Significant Subsidiary, or of any substantial part of the assets of the Company,
the Guarantor or any Significant Subsidiary or commences any case or other
proceeding relating to the Company, the Guarantor or any Significant Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or takes any action to authorize or in furtherance of any
of the foregoing, or if any such petition or application is filed or any such
case or other proceeding is commenced against the Company, the Guarantor or any
Significant Subsidiary or the Company, the Guarantor or any Significant
Subsidiary indicates its approval thereof, consent thereto or acquiescence
therein;

 

54

 

 

(h)          if a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating the Company or the Guarantor
or any Significant Subsidiary bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of the Company or the Guarantor or any Significant Subsidiary in an
involuntary case under federal bankruptcy laws of any jurisdiction as now or
hereafter constituted;

 

(i)           if there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty days, whether or not consecutive, any final
judgment against the Company or any Subsidiary which, with other outstanding
final judgments against the Company or its Subsidiaries, exceeds in the
aggregate $200,000,000 after taking into account any undisputed insurance
coverage;

 

(j)           Except as could not reasonably be expected to have a Material
Adverse Effect, (i) if, with respect to any Guaranteed Pension Plan, an ERISA
Reportable Event shall have occurred and the Banks shall have determined in
their reasonable discretion that such event reasonably could be expected to
result in liability of the Company or any Subsidiary or (ii) any event,
condition or circumstances, including any failure by any Loan Party or any
Subsidiary to perform its obligations under a Canadian Pension Plan in respect
of all Canadian Pension Plans;

 

(k)          if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded otherwise than in accordance with the terms thereof or with
the express prior written agreement, consent or approval of the Banks, or any
action at law, suit or in equity or other legal proceeding to cancel, revoke or
rescind any of the Loan Documents shall be commenced by or on behalf of the
Company, the Guarantor, or any of their respective stockholders, or any court or
any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;

 

(l)           if any person or group of persons (within the meaning of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended) shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of 30% or more of the
outstanding shares of common voting stock of the Company; or during any period
of twelve consecutive calendar months, individuals who were directors of the
Company on the first day of such period (together with any new directors whose
election by such board or whose nomination for election by the shareholders of
the Company was approved by a vote of a majority of the directors still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) shall cease to
constitute a majority of the board of directors of the Company; or

 

(m)         either Waste Management of Canada Corporation, a Nova Scotia
unlimited company, or WM Quebec Inc., a corporation incorporated under the laws
of Canada, ceases to be a directly or indirectly wholly-owned Subsidiary of the
Company;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Majority Banks shall, by
notice in writing to the Company, declare all amounts owing with respect to this
Agreement and the other Loan Documents to be, and they shall thereupon forthwith
become, immediately due and payable without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration to the extent permitted by law
or other notice of any kind, all of which are hereby expressly waived by the
Company; provided that in the event of any Event of Default specified in
Section 12.1(g) or 12.1(h) with respect to the Company or the Guarantor, all
such amounts shall become immediately due and payable automatically and without
any requirement of notice from the Administrative Agent or any Bank.

 

55

 

 

12.2        Termination of Commitments. If any Event of Default pursuant to
Section 12.1(g) or 12.1(h) hereof shall occur with respect to the Company or the
Guarantor, any unused portion of the Total Commitment hereunder shall forthwith
terminate and the Banks shall be relieved of all obligations to make Loans
hereunder; or if any other Event of Default shall occur, the Majority Banks may
by notice to the Company terminate the unused portion of the Total Commitment
hereunder, and, upon such notice being given, such unused portion of the Total
Commitment hereunder shall terminate immediately and the Banks shall be relieved
of all further obligations to make Loans hereunder. No termination of any
portion of the Total Commitment hereunder shall relieve the Company of any of
its existing Obligations to the Banks, or the Administrative Agent hereunder or
elsewhere.

 

12.3        Remedies. In case any one or more of the Events of Default shall
have occurred and be continuing, and whether or not the Banks shall have
accelerated the maturity of the Loans and other Obligations pursuant to
Section 12.1, the Administrative Agent shall, at the request of, or may, with
the consent of, the Majority Banks, proceed to protect and enforce the
respective rights of the Administrative Agent and the Banks by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations to the
Administrative Agent or the Banks are evidenced, including, without limitation,
as permitted by applicable law the obtaining of the ex parte appointment of a
receiver, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any legal or equitable
right available to the Administrative Agent and the Banks, any recovery being
subject to the terms of Section 12.4 and Section 29 hereof. No remedy herein
conferred upon any Bank or the Administrative Agent or the holder of any Note is
intended to be exclusive of any other remedy and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or any other provision
of law.

 

12.4        Application of Receipts. After the exercise of remedies provided for
in Section 12.3 (or after the Loans have automatically become immediately due
and payable as set forth in the proviso to Section 12.1), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.17,
be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Section 3) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, and interest) payable to
the Banks (including fees, charges and disbursements of counsel to the
respective Banks and amounts payable under Section 3), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting interest on
the Loans and other Obligations, ratably among the Banks in proportion to the
respective amounts described in this clause Third payable to them;

 



56

 

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Banks in proportion to the respective
amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by applicable law.

 

13.          SETOFF. During the continuance of an Event of Default, any deposits
or other sums credited by or due from any Bank to the Company and any securities
or other property of the Company in the possession of such Bank may be applied
to or set off against the payment of the Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Company to the Banks or the
Administrative Agent. Any amounts set off with respect to the Obligations shall,
except to the extent Section 2.17 applies, be distributed ratably in accordance
with Section 29 among all of the Banks by the Bank setting off such amounts. If
any Bank fails to share such setoff ratably, the Administrative Agent shall have
the right to withhold such Bank’s share of the Company’s payments until each of
the Banks shall have, in the aggregate, received a pro rata repayment.

 

14.          EXPENSES. Whether or not the transactions contemplated herein shall
be consummated, the Company hereby promises to reimburse the Administrative
Agent and the Lead Arrangers for all reasonable out-of-pocket fees and
disbursements (including all reasonable attorneys’ fees) incurred or expended in
connection with the syndication, preparation, filing or recording, or
interpretation of this Agreement, the other Loan Documents, or any amendment,
modification, approval, consent or waiver hereof or thereof. The Company further
promises to reimburse the Administrative Agent and the Banks for all reasonable
out-of-pocket fees and disbursements (including all reasonable legal fees and
the allocable cost of in-house attorneys’ fees) incurred or expended in
connection with the enforcement of any Obligations or the satisfaction of any
indebtedness of the Company hereunder or under any other Loan Document, or in
connection with any litigation, proceeding or dispute hereunder in any way
related to the credit hereunder.

 

15.          THE AGENTS.

 

15.1        Authorization and Action. Each Bank hereby irrevocably appoints
Mizuho Bank as Administrative Agent hereunder and authorizes Mizuho Bank to take
such action as Administrative Agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement and the
other Loan Documents, the Administrative Agent shall not be required to exercise
any discretion or take any action, but shall be required to act or to refrain
from acting (and shall be fully protected in so acting or refraining from
acting) upon the instructions of the Majority Banks (or, when expressly required
hereby, all of the Banks), and such instructions shall be binding upon all
Banks; provided, however, that the Administrative Agent shall not be required to
take any action which exposes the Administrative Agent to personal liability or
which is contrary to this Agreement or the other Loan Documents or applicable
law.

 

15.2        Administrative Agent’s Reliance, Etc. Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any of the Banks for any action taken or omitted to be taken by it or them under
or in connection with this Agreement or the other Loan Documents, except for its
or their own gross negligence or willful misconduct. Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for the Company), independent public
accountants and other experts selected by it and shall not be liable to the
Banks for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing; (iii) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its affiliates in any
capacity; (iv) makes no warranty or representation to any Bank and shall not be
responsible to any Bank for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement or the
other Loan Documents; (v) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or the other Loan Documents on the part of the Company or the
Guarantor (or as to the contents of any certificate, report or other document
delivered hereunder or thereunder) or to inspect the property (including the
books and records) of the Company or the Guarantor or any of their Subsidiaries,
and shall not be deemed to have knowledge or notice of any Default or Event of
Default unless and until it shall have received, at its office specified in
Section 22, a notice describing the same and entitled “Notice of Default”;
(vi) shall not be responsible to any Bank for the due execution (other than its
own), legality, validity, enforceability, genuineness, sufficiency or value of
this Agreement or any related agreement, instrument or document furnished
pursuant hereto; and (vii) shall incur no liability to the Banks under or in
respect of this Agreement by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopier, telegram, cable or
telex) reasonably believed by it to be genuine and signed or sent by the proper
party or parties. In determining compliance with any condition hereunder to the
making of a Loan, the Administrative Agent may presume that such condition is
satisfactory to such Bank unless the Administrative Agent shall have received
notice to the contrary from such Bank prior to the making of such Loan.

 

57

 

  

15.3          Mizuho Bank and Affiliates. With respect to its Commitment, Mizuho
Bank shall have the same rights and powers under this Agreement and under the
other Loan Documents as any other Bank and may exercise the same as though it
were not the Administrative Agent, and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include Mizuho Bank in its individual capacity.
Mizuho Bank and its Bank Affiliates may accept deposits from, lend money to, act
as trustee under indentures of, and generally engage in any kind of business
with, the Company, the Guarantor, any of their Subsidiaries and any Person who
may do business with or own securities of the Company, the Guarantor, or any
such Subsidiary, all as if Mizuho Bank were not the Administrative Agent and
without any duty to account therefor to the Banks. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. To the extent any such rights or powers
are delegated to a sub-agent, the Administrative Agent shall remain responsible
for such sub-agent’s performance or exercise of such duties, rights and powers;
provided that the exculpatory provisions of this Agreement (including the
provisions in Section 15) shall apply to any such sub-agent.

 

15.4          Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on the financial statements referred to in Section 6.4 and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

15.5          Indemnification. The Banks agree to indemnify the Administrative
Agent (to the extent not reimbursed by the Company), ratably according to the
respective amounts of their Commitments as most recently in effect at the time
such indemnity is sought, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits and reasonable costs,
expenses and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Administrative Agent under this Agreement or the
other Loan Documents; provided that no Bank shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from the Administrative
Agent’s gross negligence or willful misconduct or from a material breach by the
Administrative Agent of its obligations under this Agreement or under any other
Loan Document, as determined by a court of competent jurisdiction. Without
limiting the foregoing, each Bank agrees to reimburse the Administrative Agent
promptly upon demand for its ratable share as aforesaid of any reasonable out of
pocket expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Loan Documents,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company.

 

58

 

  

15.6          Successor Administrative Agent. The Administrative Agent may
resign at any time by giving written notice thereof to the Banks and the Company
and may be removed at any time with or without cause by the Majority Banks. Upon
any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Administrative Agent that, unless a Default or Event of
Default shall have occurred and then be continuing, is reasonably acceptable to
the Company. If no successor Administrative Agent shall have been so appointed
by the Majority Banks, and shall have accepted such appointment, within 45 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Banks, appoint a successor
Administrative Agent, which shall be a commercial bank, financial institution,
trust company or similar entity regularly engaged in the business of
administering syndicated loans and which successor Administrative Agent shall be
organized under the laws of the United States of America or of any State thereof
and have total assets of at least $1,000,000,000; provided that if the
Administrative Agent shall notify the Company and the Banks that no such
qualifying Person has accepted such appointment, then (x) such resignation shall
nonetheless become effective in accordance with such notice and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (y) the Company may appoint a
successor Administrative Agent to act until replaced by a successor
Administrative Agent that is appointed by the Majority Banks (which successor
Administrative Agent appointed by the Company shall be a commercial bank,
financial institution, trust company or similar entity regularly engaged in the
business of administering syndicated loans that is organized under the laws of
the United States of America or of any State thereof and have total assets of at
least $1,000,000,000). Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor Administrative Agent, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents (if not already
discharged therefrom as provided above in this Section). After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Section 15 and Section 16 shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Administrative
Agent under this Agreement.

 

15.7          Lead Arrangers, Etc. The parties identified on the cover hereof as
Lead Arrangers and Joint Bookrunners, Documentation Agents and Co-Documentation
Agents shall have no obligations or liabilities under this Agreement and the
other Loan Documents.

 

15.8          Documents. The Administrative Agent will forward to each Bank,
promptly after receipt thereof, a copy of each notice or other document
furnished to the Administrative Agent for such Bank hereunder.

 



59

 

 

15.9          Action by the Banks, Consents, Amendments, Waivers, Etc.

 

(a)            No failure or delay by the Administrative Agent or any Bank in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent and the
Banks hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Company or the Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent or
any Bank may have had notice or knowledge of such Default or Event of Default at
the time.

 

(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Majority Banks, and delivered to the
Administrative Agent, or by the Company and the Administrative Agent with the
consent of the Majority Banks; provided that no such agreement shall
(i) increase the Commitment of any Bank without the written consent of such
Bank; (ii) reduce the principal amount of any Loan, or reduce the rate of
interest on the Loans or reduce any fees payable hereunder, without the written
consent of each Bank affected thereby; (iii) postpone the date of any payment of
the principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Bank affected thereby; (iv) release the Company from its
Obligations or the Guarantor from its Guaranteed Obligations hereunder without
the written consent of each Bank; (v) modify Section 29(a) without the written
consent of each Bank; (vi) modify the definition of “Commitment Percentage”;
(vii) change Section 12.4 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Bank; or
(viii) change any of the provisions of this Section 15.9 or any provision of
this Agreement requiring action by all the Banks, or the percentage of Banks
constituting “Majority Banks”, without the written consent of each Bank;
provided, further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder without the prior
written consent of the Administrative Agent. Notwithstanding anything to the
contrary herein, no Defaulting Bank shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Banks or each affected
Bank may be effected with the consent of the applicable Banks other than
Defaulting Banks), except that (x) the Commitment of any Defaulting Bank may not
be increased or extended or the maturity of any of its Loans may not be
extended, the rate of interest on any of its Loans may not be reduced and the
principal amount of any of its Loans may not be forgiven, in each case, without
the consent of such Defaulting Bank and (y) any waiver, amendment, consent or
modification requiring the consent of all Banks or each affected Bank that by
its terms affects any Defaulting Bank more adversely than other affected Banks
shall require the consent of such Defaulting Bank. Notwithstanding any provision
herein to the contrary, if the Administrative Agent and the Company acting
together identify any ambiguity, omission, mistake, typographical error or other
defect in any provision of this Agreement or any other Loan Document (including
the schedules and exhibits thereto), then the Administrative Agent and the
Company shall be permitted to amend, modify or supplement such provision to cure
such ambiguity, omission, mistake, typographical error or other defect, and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Banks unless, prior to such time, Banks comprising the Majority Banks have
delivered to the Administrative Agent written notice that such Majority Banks
object to such amendment. Notwithstanding anything to the contrary herein, the
Administrative Agent and the Company may, without the consent of any Bank, enter
into amendments or modifications to this Agreement or any of the other Loan
Documents or to enter into additional Loan Documents as the Administrative Agent
reasonably deems appropriate in order to implement any Benchmark Replacement or
any Benchmark Replacement Conforming Changes or otherwise effectuate the terms
of Section 3.3.2 in accordance with the terms of Section 3.3.2.

 

60

 

 

15.10        Bank ERISA Matters.

 

15.10.1    Each Bank (x) represents and warrants, as of the date such Person
became a Bank party hereto, to, and (y) covenants, from the date such Person
became a Bank party hereto to the date such Person ceases being a Bank party
hereto, for the benefit of, the Administrative Agent and each other Lead
Arranger and their respective affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Company or any other Loan Party, that at least one
of the following is and will be true:

 

(a)            such Bank is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;

 

(b)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

 

(c)            (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Bank to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of subsections (b) through (g) of Part I of
PTE 84-14 and (D) to the best knowledge of such Bank, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement; or

 

(d)            such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Bank.

 

15.10.2     In addition, unless either (1) subclause (a) in the immediately
preceding Section 15.10.1 is true with respect to a Bank or (2) a Bank has
provided another representation, warranty and covenant in accordance with
subclause (d) in the immediately preceding Section 15.10.1, such Bank further
(x) represents and warrants, as of the date such Person became a Bank party
hereto, to, and (y) covenants, from the date such Person became a Bank party
hereto to the date such Person ceases being a Bank party hereto, for the benefit
of, the Administrative Agent and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that the Administrative Agent is
not a fiduciary with respect to the assets of such Bank involved in such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement (including in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

61

 

 

16.          INDEMNIFICATION. The Company agrees to indemnify and hold harmless
the Banks, the Lead Arrangers and the Administrative Agent and their affiliates,
as well as their and their affiliates’ shareholders, directors, employees,
partners, agents, officers, subsidiaries and affiliates, from and against all
damages, losses, settlement payments, obligations, liabilities, claims, suits,
penalties, assessments, citations, directives, demands, judgments, actions or
causes of action, whether statutorily created or under the common law, and
reasonable costs and expenses incurred, suffered, sustained or required to be
paid by an indemnified party by reason of or resulting from the transactions
contemplated hereby, except any of the foregoing which result from the gross
negligence or willful misconduct of such indemnified party or a material breach
of the obligations of such indemnified party under this Agreement or under any
other Loan Document, as determined by a court of competent jurisdiction in a
final and non-appealable judgment. In any investigation, enforcement matter,
proceeding or litigation, or the preparation therefor, the Banks, the Lead
Arrangers and the Administrative Agent shall be entitled to select their own
counsel and, in addition to the foregoing indemnity, the Company agrees to pay
promptly the reasonable fees and expenses of such counsel (including the
non-duplicative allocated cost of internal counsel), and settlement costs. In
the event of the commencement of any such proceeding or litigation against the
Banks or Administrative Agent by third parties, the Company shall be entitled to
participate in such proceeding or litigation with counsel of their choice at
their expense. In the case of an investigation, litigation or proceeding to
which the indemnity in this Section 16 applies, such indemnity shall be
effective, subject to the limitations herein, whether or not such investigation,
litigation or proceeding is brought by the Company, the Company’s
equity-holders, affiliates or creditors or such an indemnified party, whether or
not such indemnified party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The covenants of this
Section 16 shall survive payment or satisfaction of payment of amounts owing
with respect to any Note or the Loans and satisfaction of all the Obligations
hereunder and under the Loan Documents, IT BEING THE INTENT OF THE PARTIES
HERETO THAT ALL SUCH INDEMNIFIED PARTIES SHALL BE INDEMNIFIED FOR THEIR ORDINARY
SOLE, COMPARATIVE OR CONTRIBUTORY NEGLIGENCE. WITHOUT LIMITATION OF THE
FOREGOING, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY IN RESPECT OF ANY
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ASSERTED BY SUCH OTHER PARTY WITH
RESPECT TO THE MATTERS CONTEMPLATED BY THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR ANY USE MADE OR TO BE MADE WITH THE PROCEEDS OF ANY BORROWING HEREUNDER OR
THEREUNDER. Without limiting the provisions of Section 3.1.3, this Section 16
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc., arising from any non-Tax claim.

 

17.          [RESERVED.]

 

62

 

 

18.          TREATMENT OF CERTAIN CONFIDENTIAL INFORMATION.

 

18.1          Confidentiality. Each of the Banks and the Administrative Agent
agrees, on behalf of itself and each of its affiliates, directors, officers,
employees and representatives, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound banking practices, any nonpublic information supplied to it by the Company
or any of its Subsidiaries pursuant to this Agreement that is identified by such
Person as being confidential at the time the same is delivered to the Banks or
the Administrative Agent; provided that nothing herein shall limit the
disclosure of any such information (a) after such information shall have become
public other than through a violation of this Section 18, or becomes available
to any of the Banks or the Administrative Agent on a non-confidential basis from
a source other than the Company, (b) to the extent required by statute, rule,
regulation or judicial process, (c) to counsel, employees, advisors and/or
agents for any of the Banks or the Administrative Agent, (d) to bank examiners
or any other regulatory authority having jurisdiction over any Bank or any of
its affiliates or the Administrative Agent or any self-regulatory body in which
any of such Persons participates, or to auditors or accountants, (e) to the
Administrative Agent, any Bank or any Financial Affiliate, (f) in connection
with any litigation to which any one or more of the Banks, the Administrative
Agent or any Financial Affiliate is a party, or in connection with the
enforcement of rights or remedies hereunder or under any other Loan Document,
(g) to a Bank Affiliate of any Bank or the Administrative Agent, (h) to any
actual or prospective assignee or participant or any actual or prospective
counterparty (or its advisors) to any swap or derivative transactions referenced
to credit or other risks or events arising under this Agreement or any other
Loan Document or to any credit insurance provider relating to the Company and
its Obligations so long as such assignee, participant, counterparty or credit
insurance provider, as the case may be, agrees to be bound by a confidentiality
agreement the provisions of which shall be no less restrictive than
Section 18.1, (i) to the extent such information is independently discovered or
developed by a party hereto without utilizing any information received from the
Company or violating the terms of this Section 18.1, or (j) with the consent of
the Company. In addition, the Administrative Agent and the Banks may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Banks in connection with the
administration of this Agreement and the other Loan Documents.

 

18.2          Prior Notification. Unless specifically prohibited by applicable
law or court order, each of the Banks and the Administrative Agent shall, prior
to disclosure thereof, notify the Company of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Bank by such governmental agency) or pursuant to legal
process.

 

18.3          Other. In no event shall any Bank or the Administrative Agent be
obligated or required to return any materials furnished to it or any Financial
Affiliate by the Company or any of its Subsidiaries. The obligations of each
Bank under this Section 18 shall supersede and replace the obligations of such
Bank under any confidentiality letter in respect of this financing signed and
delivered by such Bank to the Company prior to the date hereof and shall be
binding upon any assignee of, or purchaser of any participation in, any interest
in any of the Loans from any Bank.

 

19.          SURVIVAL OF COVENANTS, ETC. Unless otherwise stated herein, all
covenants, agreements, representations and warranties made herein, in the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Company or the Guarantor pursuant hereto shall be deemed to have been relied
upon by the Banks and the Administrative Agent, notwithstanding any
investigation heretofore or hereafter made by them, and shall survive the making
by the Banks of the Loans, as herein contemplated, and shall continue in full
force and effect so long as any amount due under this Agreement or any
Obligation remains outstanding and unpaid or any Bank has any obligation to make
any Loans hereunder. All statements contained in any certificate or other paper
delivered by or on behalf of the Company pursuant hereto or in connection with
the transactions contemplated hereby shall constitute representations and
warranties by the Company hereunder.

 



63

 

 

20.          ASSIGNMENT AND PARTICIPATION. It is understood and agreed that each
Bank shall have the right to assign at any time all or a portion of its
Commitment Percentage and interests in the risk relating to the Loans and its
Commitment hereunder in an amount equal to or greater than (except in the case
of an assignment by a Bank to any other Bank or Bank Affiliate, or unless
otherwise agreed to by the Company and the Administrative Agent) $5,000,000 (or,
if a Bank’s Commitment is less than $5,000,000, in a minimum amount equal to
such Bank’s Commitment; provided that prior to any Commitment reductions
pursuant to Section 2.6, such Bank’s Commitment was at least $5,000,000), to
additional banks, other financial institutions or Bank Affiliates (other than
Defaulting Banks) with the prior written approval (not to be unreasonably
withheld or delayed) of the Administrative Agent, and, so long as no Event of
Default has occurred and is continuing, the consent of the Company (provided
that (i) the Company’s consent shall not be required in the case of an
assignment by a Bank to any other Bank, any Bank Affiliate of any Bank or any
Approved Fund of any Bank and (ii) the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof), which approvals shall not be unreasonably withheld or delayed. Any
Bank may at any time, and from time to time, assign to any branch, lending
office, or Bank Affiliate all or any part of its rights and obligations under
the Loan Documents by notice to the Administrative Agent and the Company. It is
further agreed that each bank or other financial institution which executes and
delivers to the Administrative Agent and the Company hereunder an Assignment and
Assumption substantially in the form of Exhibit D hereto, or such other form
approved by the Administrative Agent (an “Assignment and Assumption”) together
with an assignment fee in the amount of $3,500 payable by the assigning Bank to
the Administrative Agent, shall, on the date specified in such Assignment and
Assumption, become a party to this Agreement and the other Loan Documents for
all purposes of this Agreement and the other Loan Documents, and its portion of
the Commitment and the Loans shall be as set forth in such Assignment and
Assumption; provided, that the Administrative Agent may, in its sole discretion,
elect to waive such assignment fee. The Bank assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Assumption, relinquish its rights (except for indemnity
rights arising out of the period prior to such assignment) and be released from
its obligations under this Agreement and the other Loan Documents; provided that
no assignment by a Defaulting Bank will constitute a waiver or release of any
claim of any party hereunder arising from that Bank’s having been a Defaulting
Bank. In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Bank, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Bank to the Administrative Agent or any Bank hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans in accordance with its Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs. Upon the execution and delivery of such
Assignment and Assumption (a) to the extent applicable, the Company shall issue
Notes (and replacement Notes) or the Administrative Agent shall make appropriate
entries on the applicable loan account(s) to reflect such assignment of Loan(s);
and (b) this Agreement and Schedule 1 shall be deemed to be appropriately
amended to reflect (i) the status of the bank, financial institution or Bank
Affiliate as a party hereto and (ii) the status and rights of the Banks
hereunder. The Administrative Agent, acting solely for this purpose as an agent
of the Company, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitment
Percentages of, and principal amounts (and stated interest) of the Loans owing
to, each Bank pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent and the Banks shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Company and any Bank, at any reasonable time and from time
to time upon reasonable prior notice.

 

64

 

 

Each Bank shall also have the right to grant participations to one or more
banks, other financial institutions or Bank Affiliates (other than Defaulting
Banks) in its Commitment and the Loans. The documents evidencing any such
participation shall limit such participating bank’s, financial institution’s or
Bank Affiliate’s, voting rights with respect to this Agreement to the matters
set forth in Section 15.9(b)(i)-(v) and Section 15.9(b)(vi); and each such
participant shall be entitled to the benefit of Section 3.4 hereof to the extent
of its participation, subject to the limitations set forth therein. Each Bank
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Bank shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 

Notwithstanding the foregoing, no assignment or participation shall (a) be made
to the Company or any of its affiliates, a Defaulting Bank or any of its
Subsidiaries or a natural person (including any holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person) or (b) operate to increase the Total Commitment hereunder or otherwise
alter the substantive terms of this Agreement, and no Bank which retains a
Commitment hereunder shall have a Commitment of less than $5,000,000, except as
a result of reductions in the Total Commitment pursuant to Section 2.6 hereof.

 

Anything contained in this Section 20 to the contrary notwithstanding, any Bank
may at any time pledge or assign a security interest in all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Notes) to secure obligations of such Bank, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Bank from any of its obligations
hereunder or under any of the other Loan Documents or substitute any such
pledgee or assignee for such Bank as a party hereto or thereto.

 

The Company agrees that in addition to disclosures made in accordance with
standard and customary banking practices any Bank may disclose information
obtained by such Bank pursuant to this Agreement to assignees or participants
and potential assignees or participants hereunder; provided that such assignees
or participants or potential assignees or participants shall agree to be bound
by Section 18 hereof.

 

21.          PARTIES IN INTEREST. All the terms of this Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto and
thereto; provided that neither the Company nor the Guarantor shall assign or
transfer its rights or obligations hereunder or thereunder without the prior
written consent of each of the Banks and the Administrative Agent.

 



 



65

 

 

22.          NOTICES, ETC.

 

(a)          Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)            if to the Company or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 22; and

 

(ii)           if to any other Bank, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Bank on its Administrative Questionnaire then in effect for the
delivery of notices that may contain material non-public information relating to
the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Notices, requests, financial statements, financial and other
reports, certificates and other information materials and other communications
to the Banks hereunder (collectively, “Communications”) may be delivered or
furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Bank pursuant to Section 2 if such Bank has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. The Administrative Agent or the Company may each, in its
discretion, agree to accept Communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular Communications. Unless the
Administrative Agent otherwise prescribes, (i) Communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) Communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)          The Company further agrees that (i) the Administrative Agent and/or
the Lead Arrangers may make the Communications and/or information provided by or
on behalf of the Company hereunder available to the Banks by posting the
Communications and such other information on SyndTrak, Intralinks, Debtdomain or
a substantially similar electronic transmission system (the “Platform”) and
(ii) certain of the Banks (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Communications
and such other information that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking such Communications and other information “PUBLIC,” the Company
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Banks to treat such Communications and other information as not
containing any material non-public information with respect to the Company or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Communications and other information
subject to Section 18.1, they shall be treated as set forth in Section 18.1);
(y) all Communications and other information marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Communications and other information that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.” Each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States Federal and state securities laws, to
make reference to borrower materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

 



66

 

 

(d)          THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE COMPANY, ANY BANK OR
ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND ARISING OUT OF THE COMPANY’S
OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS OR NOTICES THROUGH
THE PLATFORM, ANY OTHER ELECTRONIC PLATFORM OR ELECTRONIC MESSAGING SERVICE, OR
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO
HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE, WILLFUL
MISCONDUCT OR MATERIAL BREACH; PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY
AGENT PARTY HAVE ANY LIABILITY TO THE COMPANY, ANY BANK OR ANY OTHER PERSON FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES).

 

(e)          The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of this Agreement. Each Bank agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank for purposes of this Agreement. Each Bank agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Bank’s e-mail address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

 



67

 

 

(f)           Nothing herein shall prejudice the right of the Administrative
Agent or any Bank to give any notice or other communication pursuant to this
Agreement in any other manner specified herein.

 

23.         MISCELLANEOUS. The rights and remedies herein expressed are
cumulative and not exclusive of any other rights which the Banks or the
Administrative Agent would otherwise have. The captions in this Agreement are
for convenience of reference only and shall not define or limit the provisions
hereof. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought. This Agreement, to the extent signed and
delivered by means of a facsimile machine or other electronic imaging means,
shall be treated in all manner and respects as an original agreement or
instrument and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person. At the request
of any party hereto, each other party hereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto shall raise the
use of a facsimile machine or other electronic imaging means to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic imaging means as a defense to the formation of a contract and each
party forever waives such defense. The words “execution,” “signed,” “signature,”
and words of like import in any Assignment and Assumption or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

24.         CONSENTS, ETC. Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated, except as provided in this
Section 24, subject to the provisions of Section 15.9. No waiver shall extend to
or affect any obligation not expressly waived or impair any right consequent
thereon. Except as otherwise expressly provided in this Agreement, any consent
or approval required or permitted by this Agreement to be given by the Banks may
be given, and any term of this Agreement or of any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
the Company or the Guarantor of any terms of this Agreement or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Company and the
Majority Banks. To the extent permitted by law, no course of dealing or delay or
omission on the part of any of the Banks or the Administrative Agent in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Company or the Guarantor
shall entitle the Company to other or further notice or demand in similar or
other circumstances.

 

25.         WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY
TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS. EXCEPT AS PROHIBITED BY LAW, THE COMPANY AND THE
GUARANTOR HEREBY WAIVE ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER IN
ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. THE COMPANY AND THE GUARANTOR EACH (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY BANK, THE ADMINISTRATIVE AGENT OR ANY
AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH BANK, THE
ADMINISTRATIVE AGENT OR SUCH AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT THE ADMINISTRATIVE
AGENT AND THE BANKS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS BECAUSE OF, AMONG OTHER THINGS, THE COMPANY’S AND THE GUARANTOR’S
WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 



68

 

 

26.         GOVERNING LAW; SUBMISSION TO JURISDICTION; DESIGNATION OF NY PROCESS
AGENT. THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER
THE LAWS OF THE STATE OF NEW YORK AND SHALL, PURSUANT TO NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401, BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK. THE COMPANY AND THE GUARANTOR CONSENT AND
AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN OR THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK AND ANY APPELLATE COURT FROM ANY THEREOF AND CONSENTS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON THE COMPANY IN ACCORDANCE WITH LAW AT THE ADDRESS SPECIFIED IN SECTION 22.
THE COMPANY AND THE GUARANTOR HEREBY WAIVE ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

27.         SEVERABILITY. The provisions of this Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction. Without limiting the foregoing provisions of this Section 27, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Banks shall be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

28.         GUARANTY.

 

28.1        Guaranty. For value received and hereby acknowledged and as an
inducement to the Banks to make the Loans available to the Company, the
Guarantor hereby unconditionally and irrevocably guarantees (a) the full
punctual payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations of the Company now or hereafter existing whether
for principal, interest, fees, expenses or otherwise, and (b) the strict
performance and observance by the Company of all agreements, warranties and
covenants applicable to the Company in the Loan Documents and (c) the
obligations of the Company under the Loan Documents (such Obligations
collectively being hereafter referred to as the “Guaranteed Obligations”).

 



69

 

 

28.2        Guaranty Absolute. The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms hereof,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of any Bank or the
Administrative Agent with respect thereto. The liability of the Guarantor under
the guaranty granted under this Agreement with regard to the Guaranteed
Obligations shall be absolute and unconditional irrespective of:

 

(a)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other amendment
or waiver of or any consent to departure from this Agreement or any other Loan
Document (with regard to such Guaranteed Obligations);

 

(b)          any release or amendment or waiver of or consent to departure from
any other guaranty for all or any of its Guaranteed Obligations;

 

(c)          any change in ownership of the Company;

 

(d)          any acceptance of any partial payment(s) from the Company or the
Guarantor; or

 

(e)          any other circumstance whatsoever which might otherwise constitute
a defense available to, or a discharge of, a guarantor or surety or the Company
in respect of its Obligations under any Loan Document.

 

The guaranty under this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any Guaranteed
Obligation is rescinded or must otherwise be returned by the Banks or the
Administrative Agent upon the insolvency, bankruptcy or reorganization of the
Company or otherwise, all as though such payment had not been made.

 

28.3        Effectiveness; Enforcement. The guaranty under this Agreement shall
be effective and shall be deemed to be made with respect to each Loan as of the
time it is made, issued or extended. No invalidity, irregularity or
unenforceability by reason of any bankruptcy or similar law, or any law or order
of any government or agency thereof purporting to reduce, amend or otherwise
affect any liability of the Company, and no defect in or insufficiency or want
of powers of the Company or irregular or improperly recorded exercise thereof,
shall impair, affect, be a defense to or claim against such guaranty. The
guaranty under this Agreement is a continuing guaranty and shall (a) survive any
termination of this Agreement, and (b) remain in full force and effect until
payment in full of, and performance of, all Guaranteed Obligations and all other
amounts payable under this Agreement. The guaranty under this Agreement is a
guaranty of payment (and not of collection) made for the benefit of the
Administrative Agent and the Banks and their successors and assigns, and may be
enforced from time to time as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent or the Banks first to
exercise any rights against the Company, or to resort to any other source or
means of obtaining payment of any of the said obligations or to elect any other
remedy.

 

28.4        Waiver. Except as otherwise specifically provided in any of the Loan
Documents, the Guarantor hereby waives promptness, diligence, protest, notice of
protest, all suretyship defenses, notice of acceptance and any other notice with
respect to any of its Guaranteed Obligations and the guaranty under this
Agreement and any requirement that the Banks or the Administrative Agent
protect, secure, perfect any security interest or Lien or any property subject
thereto or exhaust any right or take any action against the Company or any other
Person. The Guarantor also irrevocably waives, to the fullest extent permitted
by law, all defenses which at any time may be available to it in respect of its
Guaranteed Obligations by virtue of any statute of limitations, valuation, stay,
moratorium law or other similar law now or hereafter in effect.

 



70

 

 

28.5        Expenses. The Guarantor hereby promises to reimburse (a) the
Administrative Agent for all reasonable out-of-pocket fees and disbursements
(including all reasonable attorneys’ fees), incurred or expended in connection
with the preparation, filing or recording, or interpretation of the guaranty
under this Agreement, the other Loan Documents or any amendment, modification,
approval, consent or waiver hereof or thereof, and (b) the Administrative Agent
and the Banks and their respective affiliates for all reasonable out-of-pocket
fees and disbursements (including reasonable attorneys’ fees), incurred or
expended in connection with the enforcement of its Guaranteed Obligations
(whether or not legal proceedings are instituted). The Guarantor will pay any
taxes (including any interest and penalties in respect thereof) other than the
Banks’ taxes based on overall income or profits, payable on or with respect to
the transactions contemplated by the guaranty under this Agreement, the
Guarantor hereby agreeing jointly and severally to indemnify each Bank with
respect thereto.

 

28.6        Concerning Joint and Several Liability of the Guarantor.

 

(a)          The Guarantor hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
Company, with respect to the payment and performance of all of its Guaranteed
Obligations (including, without limitation, any Guaranteed Obligations arising
under this Section 28), it being the intention of the parties hereto that all
such Guaranteed Obligations shall be the joint and several Guaranteed
Obligations of the Guarantor and the Company without preferences or distinction
among them.

 

(b)          If and to the extent that the Company shall fail to make any
payment with respect to any of its Obligations as and when due or to perform any
of its Guaranteed Obligations in accordance with the terms thereof, then in each
such event the Guarantor will make such payment with respect to, or perform,
such Guaranteed Obligation.

 

(c)          The Guaranteed Obligations of the Guarantor under the provisions of
this Section 28 constitute full recourse obligations of the Guarantor
enforceable against the Guarantor to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstance whatsoever.

 

(d)          Except as otherwise expressly provided in this Agreement, the
Guarantor hereby waives notice of acceptance of its joint and several liability,
notice of any Loans made under this Agreement, notice of any action at any time
taken or omitted by the Administrative Agent or the Banks under or in respect of
any of the Guaranteed Obligations, and, generally, to the extent permitted by
applicable law, all demands, notices and other formalities of every kind in
connection with this Agreement. The Guarantor hereby assents to, and waives
notice of, any extension or postponement of the time for the payment of any of
the Guaranteed Obligations, the acceptance of any payment of any of the
Guaranteed Obligations, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
the Banks at any time or times in respect of any Default or Event of Default by
the Company or the Guarantor in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement or any other Loan Document,
any and all other indulgences whatsoever by the Administrative Agent or the
Banks in respect of any of the Guaranteed Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Guaranteed Obligations or the addition, substitution or
release, in whole or in part, of the Company or the Guarantor. Without limiting
the generality of the foregoing, the Guarantor assents to any other action or
delay in acting or failure to act on the part of the Banks or the Administrative
Agent with respect to the failure by the Company or the Guarantor to comply with
its respective Obligations or Guaranteed Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 28, afford grounds for
terminating, discharging or relieving the Guarantor, in whole or in part, from
any of the Guaranteed Obligations under this Section 28, it being the intention
of the Guarantor that, so long as any of the Guaranteed Obligations hereunder
remain unsatisfied, the Guaranteed Obligations of the Guarantor under this
Section 28 shall not be discharged except by performance and then only to the
extent of such performance. The Guaranteed Obligations of the Guarantor under
this Section 28 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to the Company or the Guarantor or the Banks or the
Administrative Agent. The joint and several liability of the Guarantor hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
consolidation, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of the Company or the Guarantor,
the Banks or the Administrative Agent.

 



71

 

 

(e)          The Guarantor shall be liable under this Section 28 only for the
maximum amount of such liabilities that can be incurred under applicable law
without rendering this Section 28 voidable under applicable law relating to
fraudulent conveyance and fraudulent transfer, and not for any greater amount.
Accordingly, if any obligation under any provision under this Section 28 shall
be declared to be invalid or unenforceable in any respect or to any extent, it
is the stated intention and agreement of the Guarantor, the Administrative Agent
and the Banks that any balance of the obligation created by such provision and
all other obligations of the Guarantor under this Section 28 to the Banks or the
Administrative Agent shall remain valid and enforceable, and that all sums not
in excess of those permitted under applicable law shall remain fully collectible
by the Banks and the Administrative Agent from the Company or the Guarantor, as
the case may be.

 

(f)          The provisions of this Section 28 are made for the benefit of the
Administrative Agent and the Banks and their successors and assigns, and may be
enforced in good faith by them from time to time against the Guarantor as often
as occasion therefor may arise and without requirement on the part of the
Administrative Agent or the Banks first to marshal any of their claims or to
exercise any of their rights against the Company or the Guarantor or to exhaust
any remedies available to them against the Company or the Guarantor or to resort
to any other source or means of obtaining payment of any of the obligations
hereunder or to elect any other remedy. The provisions of this Section 28 shall
remain in effect until all of the Guaranteed Obligations shall have been paid in
full or otherwise fully satisfied and the Commitments have expired. If at any
time, any payment, or any part thereof, made in respect of any of the Guaranteed
Obligations, is rescinded or must otherwise be restored or returned by the Banks
or the Administrative Agent upon the insolvency, bankruptcy or reorganization of
the Company or the Guarantor, or otherwise, the provisions of this Section 28
will forthwith be reinstated in effect, as though such payment had not been
made.

 

28.7        Waiver. Until the final payment and performance in full of all of
the Obligations, the Guarantor shall not exercise and the Guarantor hereby
waives any rights the Guarantor may have against the Company arising as a result
of payment by the Guarantor hereunder, by way of subrogation, reimbursement,
restitution, contribution or otherwise, and will not prove any claim in
competition with the Administrative Agent or any Bank in respect of any payment
hereunder in any bankruptcy, insolvency or reorganization case or proceedings of
any nature; the Guarantor will not claim any setoff, recoupment or counterclaim
against the Company in respect of any liability of the Company to the Guarantor;
and the Guarantor waives any benefit of and any right to participate in any
collateral security which may be held by the Administrative Agent or any Bank.

 

28.8        Subrogation; Subordination. The payment of any amounts due with
respect to any indebtedness of the Company for money borrowed or credit received
now or hereafter owed to the Guarantor is hereby subordinated to the prior
payment in full of all of the Obligations. The Guarantor agrees that, after the
occurrence of any default in the payment or performance of any of the
Obligations, the Guarantor will not demand, sue for or otherwise attempt to
collect any such indebtedness of the Company to the Guarantor until all of the
Obligations shall have been paid in full. If, notwithstanding the foregoing
sentence, the Guarantor shall collect, enforce or receive any amounts in respect
of such indebtedness while any Obligations are still outstanding, such amounts
shall be collected, enforced and received by the Guarantor as trustee for the
Banks and the Administrative Agent and be paid over to the Administrative Agent
at Default, for the benefit of the Banks and the Administrative Agent on account
of the Obligations without affecting in any manner the liability of the
Guarantor under the other provisions hereof.

 



72

 

 

29.         PRO RATA TREATMENT.

 

(a)          Notwithstanding anything to the contrary set forth herein, each
payment or prepayment of principal and interest received hereunder shall be
distributed pro rata among the Banks, in accordance with the aggregate
outstanding principal amount of the Obligations owing to each Bank divided by
the aggregate outstanding principal amount of all Obligations.

 

(b)          Each Bank agrees that if it shall, through the exercise of a right
of banker’s lien, setoff or counterclaim against the Company (pursuant to
Section 13 or otherwise), including a secured claim under Section 506 of the
Bankruptcy Code or any other Debtor Relief Law or other security or interest
arising from or in lieu of, such secured claim, received by such Bank under any
applicable bankruptcy, insolvency or other similar law or otherwise, obtain
payment (voluntary or involuntary) in respect of the Notes, Loans and other
Obligations held by it (other than pursuant to Section 3.4) as a result of which
the unpaid principal portion of the Notes and the Obligations held by it shall
be proportionately less than the unpaid principal portion of the Notes and the
Obligations held by any other Bank, it shall be deemed to have simultaneously
purchased from such other Bank a participation in the Notes and the Obligations
held by such other Bank, so that the aggregate unpaid principal amount of the
Notes and the Obligations and participations in Notes and Obligations held by
each Bank shall be in the same proportion to the aggregate unpaid principal
amount of the Notes and the Obligations then outstanding as the principal amount
of the Notes and the Obligations held by it prior to such exercise of banker’s
lien, setoff or counterclaim was to the principal amount of all Notes and
Obligations outstanding prior to such exercise of banker’s lien, setoff or
counterclaim; provided, however, that (i) if any such purchase or purchases or
adjustments shall be made pursuant to this Section 29 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustments restored without interest and (ii) the provisions
of this Section shall not be construed to apply to (x) any payment made by or on
behalf of the Company pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Bank), or (y) any payment obtained by a Bank as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant, other than an assignment to the Company or any Subsidiary
thereof (as to which the provisions of this Section shall apply). The Company
expressly consents to the foregoing arrangements and agrees that any Person
holding such a participation in the Obligations deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Company to such Person as fully as if
such Person had made a Loan directly to the Company in the amount of such
participation.

 

30.         FINAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



73

 

 

31.         USA PATRIOT ACT. Each Bank hereby notifies the Company that pursuant
to the requirements of the USA PATRIOT Act and the Canadian AML Acts, it is
required to obtain, verify and record information that identifies the Company,
which information includes the name and address of the Company, information
concerning its direct and indirect holders of equity interests and other Persons
exercising control over it, and other information that will allow such Bank to
identify the Company in accordance with the USA PATRIOT Act and the Canadian AML
Acts. The Company and each of its Subsidiaries shall provide such information
and take such actions as are reasonably requested by the Administrative Agent or
any Bank in order to assist the Administrative Agent and the Banks in
maintaining compliance with the USA PATRIOT Act and the Canadian AML Acts.

 

32.         NO ADVISORY OR FIDUCIARY RESPONSIBILITY. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Company and the Guarantor acknowledges and agrees, and
acknowledges its affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Banks and the Lead Arrangers are arm’s-length commercial transactions between
the Company, the Guarantor and their respective affiliates, on the one hand, and
the Administrative Agent, the Banks and the other Lead Arrangers, on the other
hand, (B) each of the Company and the Guarantor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Company and the Guarantor is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Loan Documents; (ii)(A) the Administrative Agent, each
Bank and each Lead Arranger each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Company, the Guarantor or any of their respective affiliates, or any other
Person and (B) neither the Administrative Agent nor any Bank nor any Lead
Arranger has any obligation to the Company, the Guarantor or any of their
respective affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Banks and the Lead Arrangers
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Company, the Guarantor and
their respective affiliates, and neither the Administrative Agent nor any Bank
nor any Lead Arranger has any obligation to disclose any of such interests to
the Company, the Guarantor or any of their respective affiliates. To the fullest
extent permitted by law, each of the Company and the Guarantor hereby waives and
releases any claims that it may have against the Administrative Agent, the Banks
and the other Lead Arrangers with respect to any breach or alleged breach of any
agency or fiduciary duty to the Company, the Guarantor or any of their
respective affiliates in connection with any aspect of any transaction
contemplated hereby.

 

33.         PAYMENTS SET ASIDE. To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent or any Bank, or the
Administrative Agent or any Bank exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or such Bank
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any bankruptcy, insolvency or similar law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Bank severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Banks under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 



74

 

 

34.         ELECTRONIC EXECUTION OF Credit agreement, ASSIGNMENTS AND CERTAIN
OTHER DOCUMENTS. The words “execute,” “execution,” “signed,” “signature,” and
words of like import in this Agreement, or in or related to any document to be
signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation Assignment and Assumptions, amendments or
other modifications, Loan Notice, waivers and consents), shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

35.         ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF Affected FINANCIAL
INSTITUTIONS. Solely to the extent any Bank that is an Affected Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Bank that is an Affected Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of the applicable Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

 

35.1        the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Bank that is an Affected Financial Institution; and

 

35.2        the effects of any Bail-in Action on any such liability, including,
if applicable:

 

35.2.1      a reduction in full or in part or cancellation of any such
liability;

 

35.2.2      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

35.2.3      the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

36.         INTEREST RATE LIMITATION. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Bank shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Company. In determining whether the
interest contracted for, charged, or received by the Administrative Agent or a
Bank exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 



75

 

 

37.         [reserved.]

 

38.         ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):

 

38.1        In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

38.2        As used in this Section 38, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



76

 

 

[Remainder of Page Is Intentionally Left Blank;
Signature Page(s) Follow(s).]

 



77

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.

 

  THE COMPANY AND GUARANTOR:       WASTE MANAGEMENT, INC.           By:

/s/ David L. Reed

    Name: David L. Reed     Title: Vice President and Treasurer

 

  WASTE MANAGEMENT HOLDINGS, INC.           By:

/s/ David L. Reed

    Name: David L. Reed     Title: Vice President and Treasurer

 

Signature Page to Credit Agreement

 





 

 

  THE ADMINISTRATIVE AGENT:       MIZUHO BANK, LTD., as Administrative Agent    
      By:

/s/ Donna DeMagistris

    Name: Donna DeMagistris     Title: Authorized Signatory

 

Signature Page to Credit Agreement

 





 

 

  THE BANKS:       MIZUHO BANK, LTD., as a Bank           By:

/s/ Donna DeMagistris

    Name: Donna DeMagistris     Title: Authorized Signatory

 

Signature Page to Credit Agreement

 





 

 

  BANK OF AMERICA, N.A., as a Bank           By:

/s/ Michael Contreras

    Name: Michael Contreras     Title: Director

 

Signature Page to Credit Agreement

 





 

 

 

  BARCLAYS BANK PLC, as a Bank           By: /s/ Craig Malloy     Name: Craig
Malloy     Title: Director

 

Signature Page to Credit Agreement

 



 

 

  JPMORGAN CHASE BANK, N.A., as a Bank           By: /s/ Peter S. Predun    
Name: Peter S. Predun     Title: Executive Director

 

Signature Page to Credit Agreement

 



 

 

  THE BANK OF NOVA SCOTIA, as a Bank           By: /s/ Frans Braniotis     Name:
Frans Braniotis     Title: Managing Director

 

Signature Page to Credit Agreement

 





 

 

  BNP PARIBAS, as a Bank           By: /s/ Christopher Sked     Name:
Christopher Sked     Title: Managing Director                   By: /s/ Karim
Remtoula     Name: Karim Remtoula     Title: Vice President

 

Signature Page to Credit Agreement

 



 

 

  CITIBANK, N.A., as a Bank           By: /s/ Millie Schild     Name: Millie
Schild     Title: Vice President

 

Signature Page to Credit Agreement

 





 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Bank           By: /s/ Ming K. Chu    
Name: Ming K. Chu     Title: Director                   By: /s/ Annie Chung    
Name: Annie Chung     Title: Director

 

Signature Page to Credit Agreement

 



 

 

  MUFG UNION BANK, N.A., as a Bank           By: /s/ Maria F. Maia     Name:
Maria F. Maia     Title: Director

 

Signature Page to Credit Agreement

 



 

 

  Sumitomo Mitsui Banking Corporation, as a Bank           By: /s/ Katie Lee    
Name: Katie Lee     Title: Director

 

Signature Page to Credit Agreement

 





 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Bank           By: /s/ Steven L. Sawyer  
  Name: Steven L. Sawyer     Title: Senior Vice President

 

Signature Page to Credit Agreement

 





 

 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date: __________, 20__ [1]

 

To:     Mizuho Bank, Ltd., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of July 28, 2020
(as amended, modified, supplemented, restated and in effect from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), among WASTE MANAGEMENT, INC., a Delaware corporation (the “Company”),
Waste Management Holdings, Inc., a wholly owned Subsidiary of the Company, as
Guarantor, the Banks from time to time party thereto, and MIZUHO BANK, LTD., as
Administrative Agent.

 

The Company hereby requests, on behalf of itself (select one):

 

Indicate:

Borrowing or

Conversion or

Continuation

and Date

Indicate:

Requested

Amount

Indicate:

[Base Rate

Loan or

Eurocurrency

Rate Loan]

For

Eurocurrency

Rate Loans

Indicate:

Interest Period

(e.g. 1 week or

1, 2, 3 or

6-month

interest period)

                       

 

The Borrowing, if any, requested herein complies with the provisos to the first
sentence of Section 2.1 of the Credit Agreement.

 

Remainder of Page Intentionally Left Blank;
Signature Page(s) Follow(s).

 



 

1 Note to Company: All requests submitted under a single Loan Notice must be
effective on the same date. If multiple effective dates are needed, multiple
Loan Notices will need to be prepared and signed.

 



Exhibit A

 

 

  WASTE MANAGEMENT, INC.           By:       Name:       Title:  

 

Signature Page to

Loan Notice

 





 

 

EXHIBIT B

 

[reserved]

 





 

 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

¨ Check for distribution to PUBLIC and Private side Lenders2

 

Compliance Certificate dated __________, 20__

 

I, ____________________, [Chief Financial Officer] [Chief Accounting Officer]
[Corporate Treasurer] of WASTE MANAGEMENT, INC. (the “Company”) certify that
(i) no Default or Event of Default exists, (ii) the Company and its Subsidiaries
are in compliance with Section 7, 8 and 9 of the Credit Agreement dated as of
July 28, 2020 (as amended, modified, supplemented, restated and in effect from
time to time, the “Credit Agreement”) and (iii) the calculation of the debt
restrictions in Section 8.1 of the Credit Agreement attached hereto as
Schedule 1 is true, correct and complete [as of the end of the quarter ended
__________, 20__]. Computations to evidence compliance with Section 9 of the
Credit Agreement are detailed below. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Credit
Agreement.

 



  WASTE MANAGEMENT, INC.           By:       Name:       Title:  

 

Section 9     Leverage Ratio

 

Consolidated Net Income (or Deficit)  $ _________ (i)  Plus (without
duplication):       interest expense  $ __________(ii)  equity in losses
(earnings) of unconsolidated entities  $ __________(iii)  income tax expense  $
__________(iv)  non-cash write-downs or write-offs of assets  $ __________(v) 
losses attributable to the extinguishment of Indebtedness  $ __________(vi) 
Minus non-cash extraordinary gains on the sale of assets  $ __________(vii)    
     EBIT (sum of (i) through (vi) minus (vii))  $ __________(a)         
Consolidated Net Income of Acquired Businesses  $ __________(i)  Plus (without
duplication):       interest expense  $ __________(ii)  equity in losses
(earnings) of unconsolidated entities  $ __________(iii)  income tax expense  $
__________(iv)  non-cash writedowns or write-offs of assets  $ __________(v) 
losses attributable to the extinguishment of Indebtedness  $ __________(vi) 
Minus non-cash extraordinary gains on the sale of assets  $ __________(vii) 

 



 

 

2 If this is not checked, this certificate will only be posted to Private side
Lenders.

 



Exhibit C – Page 1

 

 

EBIT of Acquired Businesses (sum of (i) through (vi) minus (vii))       $
___________(b)         

Sum of (a) plus (b)       $ ___________(c)          Plus:              
Depreciation expense       $ ___________(i)  Amortization expense       $
___________(ii)          EBITDA (sum of (c), (i) and (ii))       $
___________(d)          The sum of the following (calculated on a consolidated
basis for the
Company and its Subsidiaries):       Indebtedness for borrowed money       $
___________(i)  Obligations for deferred purchase price of property or services
(other than trade payables)       $ ___________(ii)  Obligations evidenced by
debt instruments       $ ___________(iii)  Obligations under conditional sales 
     $ ___________(iv)  Obligations, liabilities and indebtedness under
Capitalized Leases       $ ___________(v)  Obligations, liabilities and
indebtedness under bonding
arrangements (to the extent that a surety has been called
upon to make payment on a bond)       $ ___________(vi)  Guaranties of the
Indebtedness of others       $ ___________(vii)  Indebtedness secured by liens
or encumbrances on property       $ ___________(viii)  Non-contingent
reimbursement obligations with respect to
letters of credit       $ ___________(ix)          Total Debt (sum of
(i) through (ix))       $ ___________(e)          Ratio of (e) to (d)       
_____:_____          Maximum permitted:3        3.75 : 1.00 

 



 

 

3 If an Acquisition permitted under the Credit Agreement involving aggregate
consideration in excess of $200,000,000 occurs during a fiscal quarter, the
Company shall have the right to increase the maximum permitted Leverage Ratio
required to be maintained under Section 9 of the Credit Agreement to 4.25:1.00
during an Elevated Leverage Ratio Period so long as there is at least one fiscal
quarter end after the end of each Elevated Ratio Leverage Period at which the
Leverage Ratio is less than or equal to 3.75:1.00; provided that there shall be
no more than two Elevated Leverage Ratio Periods during the term of the Credit
Agreement.

 

Exhibit C – Page 2

 



 

SCHEDULE 1

 

___________

 

[To be attached]

 

Schedule 1

 



 



EXHIBIT D

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto in the amount[s] and equal
to the percentage interest[s] identified below of all the outstanding rights and
obligations under the respective facilities identified below and (ii) to the
extent permitted to be assigned under Applicable Law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a Bank)][the
respective Assignors (in their respective capacities as Banks)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.Assignor[s]: ______________________________



[Assignor [is][is not] a Defaulting Bank]

 

2.Assignee[s]: ______________________________



[for each Assignee, indicate [Bank Affiliate][Approved Fund] of [identify Bank]]

 

3.Company: Waste Management, Inc.

 



 



4 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6 Select as appropriate.

7 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



Exhibit D – Page 1

 

 



4.Administrative Agent: Mizuho Bank, Ltd., as the administrative agent under the
Credit Agreement

 

5.Credit Agreement: Credit Agreement, dated as of July 28, 2020, among WASTE
MANAGEMENT, INC. (the “Company”), Waste Management Holdings, Inc., as Guarantor,
the Banks from time to time party thereto, and Mizuho Bank, Ltd., as
Administrative Agent

 

6.            Assigned Interest[s]:

 

Assignor[s]8  Assignee[s]9  Facility
Assigned10  Aggregate
Amount of
Commitment/
Loans for all
Banks under
such Facility11  Amount of
Commitment/
Loans
Assigned
under such
Facility  Percentage
Assigned of
Commitment/
Loans under
such
Facility12  CUSIP
Number       $  $  %                                                          
       

 

[7. Trade Date: __________, 20__]13

 

Effective Date: __________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

Remainder of Page Intentionally Left Blank;
Signature Page(s) Follow(s).

 



 



8 List each Assignor, as appropriate.

9 List each Assignee and, if available, its market entity identifier, as
appropriate.

10 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.

11 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Banks thereunder.

13 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 



Exhibit D – Page 2

 



 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR[S]14       [NAME OF ASSIGNOR]

 

  By:       Name:     Title: 

 



  [NAME OF ASSIGNOR]

 

  By:       Name:     Title: 

 



  ASSIGNEE[S]15       [NAME OF ASSIGNEE]

 

  By:       Name:     Title: 

 





  [NAME OF ASSIGNEE]

 

  By:       Name:     Title:

 



 

14 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

15 Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable). 

 

Signature Page to 

Assignment and Assumption

 



 

 

  

[Consented to and]16 Accepted:       MIZUHO BANK, LTD., as Administrative Agent
 

 

By:       Name:      Title:   

 

[Consented to:]17       [WASTE MANAGEMENT, INC.  

 



By:       Name:      Title: ]  

 



 

16 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

17 To be added only if the consent of the Company and/or other parties is
required by the terms of the Credit Agreement.

 

Signature Page to

Assignment and Assumption

 



 

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

Credit Agreement, dated as of July 28, 2020, among Waste Management, Inc., Waste
Management Holdings, Inc., as Guarantor, the Banks from time to time party
thereto, and Mizuho Bank, Ltd., as Administrative Agent

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1.            Assignor[s]. [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Bank; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents [or any collateral thereunder], (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.            Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Bank under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section 20
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 20 of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Bank
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Bank thereunder, (iv) it is sophisticated with respect
to decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the][such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 7.4 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Bank and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Bank, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance upon the Administrative Agent, [the][any] Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date. Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 



  Exhibit D – Annex 1

 



 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

  Exhibit D – Annex 2

 



 

EXHIBIT E

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE QUESTIONNAIRE

 

Waste Management, Inc.

 

Agent Address: Mizuho Bank, Ltd. Return form to: Lynn Santos   1800 Plaza Ten
Telephone: (213) 243-4562   Harborside Financial Center Facsimile: (201)
626-9935   Jersey City, NJ 07311 E-mail: lau_agent@mizuhogroup.com

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub-allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

 

Legal Name of Lender as to appear in Documentation:    

 

Signature Block Information:  

 

  Signing Credit Agreement ¨ Yes ¨ No           Coming in via Assignment ¨ Yes ¨
No

 

Type of Lender:       (Bank, Asset Manager, Broker/Dealer, CLO/CDO; Finance
Company, Hedge Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated
Investment Fund, Special Purpose Vehicle, Other-please specify)

 

Lender Parent:  

 

Domestic Address   Eurodollar Address                        

 

[tm2025932d1_ex10-1img001.jpg] 

 



 1 

 

 

Contacts/Notification Methods:  Borrowings, Paydowns, Interest, Fees, etc.      
    Primary Credit Contact   Secondary Credit Contact Name:       Company:      
Title:       Address:                       Telephone:       Facsimile:      
E-Mail Address:                         Primary Operations Contact   Primary
Disclosure Contact Name:       Company:       Title:       Address:            
          Telephone:       Facsimile:       E-Mail Address:      

 



[tm2025932d1_ex10-1img001.jpg] 

 



 2 

 

 

Lender’s Domestic Wire Instructions     Bank Name:   ABA/Routing No.:   Account
Name:   Account No.:   FFC Account Name:   FFC Account No.:   Attention:  
Reference:  

 

 

Agent’s Wire Instructions     Bank Name: Mizuho Bank, Ltd. New York Branch
ABA/Routing No.: 026004307 ISA Account No.: H79-740-005344 Account Name: ISA
LOAN AGENCY Reference: Waste Management, Inc.

 



[tm2025932d1_ex10-1img001.jpg] 

 



 3 

 

 

Tax Documents

 

NON-U.S. LENDER INSTITUTIONS:

 

I. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

II. Flow-Through Entities:

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 



[tm2025932d1_ex10-1img001.jpg] 

 



 4 

 

 

EXHIBIT F

 

[Reserved]

 



  Exhibit F

 

 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 28,
2020 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WASTE MANAGEMENT, INC., a Delaware
corporation (the “Company”), Waste Management Holdings, Inc., a wholly owned
Subsidiary of the Company, as Guarantor, and MIZUHO BANK, LTD., as
Administrative Agent (the “Administrative Agent”).

 

Pursuant to the provisions of Section 3.1.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]     By:       Name:     Title:     Date: __________, 20__

 



  Exhibit G-1

 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 28,
2020 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WASTE MANAGEMENT, INC., a Delaware
corporation (the “Company”), Waste Management Holdings, Inc., a wholly owned
Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and MIZUHO BANK, LTD., as Administrative Agent (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.1.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BENE (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank in writing, and (2) the undersigned shall have at all times furnished
such Bank with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:       Name:     Title:     Date: __________, 20__

 



  Exhibit G-2

 

 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 28,
2020 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WASTE MANAGEMENT, INC., a Delaware
corporation (the “Company”), Waste Management Holdings, Inc., a wholly owned
Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and MIZUHO BANK, LTD., as Administrative Agent (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.1.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BENE (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BENE (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Bank and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]     By:       Name:     Title:     Date: __________, 20__

 



  Exhibit G-3

 

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Credit Agreement, dated as of July 28,
2020 (as amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among WASTE MANAGEMENT, INC., a Delaware
corporation (the “Company”), Waste Management Holdings, Inc., a wholly owned
Subsidiary of the Company, as Guarantor, the Banks from time to time party
thereto, and MIZUHO BANK, LTD., as Administrative Agent (the “Administrative
Agent”).

 

Pursuant to the provisions of Section 3.1.5 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BENE (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BENE (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF BANK]     By:       Name:     Title:     Date: __________, 20__

 



  Exhibit G-4

 

 

SCHEDULE 1

 

BANKS; COMMITMENTS

 

Bank  Commitment   Pro Rata Percentage  Mizuho Bank, Ltd.  $330,000,000.00  
 11.000000000% Bank of America, N.A.  $330,000,000.00    11.000000000% Barclays
Bank PLC  $330,000,000.00    11.000000000% JPMorgan Chase Bank, NA. 
$330,000,000.00    11.000000000% The Bank of Nova Scotia  $330,000,000.00  
 11.000000000% BNP Paribas  $225,000,000.00    7.500000000% Citibank, N.A. 
$225,000,000.00    7.500000000% Deutsche Bank AG New York Branch 
$225,000,000.00    7.500000000% MUFG Union Bank, N.A.  $225,000,000.00  
 7.500000000% Sumitomo Mitsui Banking Corporation  $225,000,000.00  
 7.500000000% U.S. Bank National Association  $225,000,000.00    7.500000000%
Total  $3,000,000,000.00    100.000000000%

 



  Schedule 1

 

 

SCHEDULE 1.1

 

EXISTING LIENS

 

1.Various capital leases and similar purchase-money financings entered into by
Subsidiaries of the Company in the ordinary course of business for operating
equipment and facilities.

 

2.The notes payable / debt balances associated with the investments in federal
low-income housing tax credits as described in (1) Note 9, Income Taxes, and
Note 19, Variable Interest Entities, to the Company’s consolidated financial
statements within its Annual Report on Form 10-K for the year ended December 31,
2019 and (2) Note 4, Income Taxes, and Note 13, Variable Interest Entities, to
the Company’s condensed consolidated financial statements within its Quarterly
Report on Form 10-Q for the fiscal quarter ended March 31, 2020.

 



  Schedule 1.1

 

 

SCHEDULE 6.7

 

LITIGATION

 

See the disclosure provided in (1) the “Litigation” and “Environmental Matters”
sections of Note 6, Commitments and Contingencies, to the Company’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2020 and (2) the “Litigation”
and “Environmental Matters” sections of Note 11, Commitments and Contingencies,
to the Company’s consolidated financial statements included within its Annual
Report on Form 10-K for the fiscal year ended December 31, 2019.

 



  Schedule 6.7

 

 

SCHEDULE 6.15

 

ENVIRONMENTAL COMPLIANCE

 

See the disclosure provided in (1) Note 2, Landfill and Environmental
Remediation Liabilities and the “Environmental Matters” and “Litigation”
sections of Note 6, Commitments and Contingencies, to the Company’s condensed
consolidated financial statements included within its Quarterly Report on
Form 10-Q for the fiscal quarter ended March 31, 2020 and (2) Note 4, Landfill
and Environmental Remediation Liabilities, and the “Environmental Matters” and
“Litigation” sections of Note 11, Commitments and Contingencies, to the
Company’s consolidated financial statements included within its Annual Report on
Form 10-K for the fiscal year ended December 31, 2019.

 



  Schedule 6.15

 

 

SCHEDULE 8.1(a)

 

EXISTING INDEBTEDNESS

 

Name  Principal Outstanding   Maturity  5-year revolving credit facility (a): 
         Canadian Borrowers sublimit of $375,000,000  $0    11/07/2024  Total WM
revolving credit facility  $0                   Waste Management Holdings senior
notes:           $450,000,000 due 8/01/26  $248,898,000    8/01/2026  Total
Waste Management Holdings senior notes  $248,898,000                   Canadian
senior note:           C$500,000,000 due 9/23/26  $368,300,000    9/23/2026 
Total Canadian senior notes  $368,300,000                   Tax-exempt bonds: 
         Amelia, Virginia due 4/1/27  $26,800,000    4/1/2027  Bucks County due
12/01/22   25,000,000    12/1/2022  California CPCFA   35,700,000    11/1/2038 
California CPCFA 2015 A-1   84,430,000    7/1/2025  California CPCFA 2015 A-2 
 28,000,000    7/1/2027  California CPCFA 2015 A-3   28,000,000    7/1/2040 
California CPCFA due 12/01/27   15,000,000    12/1/2027  California CPCFA due
7/01/31   19,000,000    7/1/2031  California Municipal Finance Authority -
2009A   30,000,000    2/1/2039  Charles City (Virginia due 2/1/29) 
 30,000,000    2/1/2029  Charles City (Virginia)   10,000,000    8/1/2027 
Charles City (Virginia) due 4/1/27   10,000,000    4/1/2027  City of Granite
City Illinois due 5/1/27   30,320,000    5/1/2027  City of Minor Lane Heights
due 3/1/21   11,000,000    3/1/2021  City of Mobile   4,175,000    10/1/2038 
Cobb County Series 2004B   10,000,000    4/1/2033  Countryside (Lake County) due
4/1/21   5,670,000    4/1/2021  Countryside (Lake County) due 9/1/21 
 4,320,000    9/1/2021  County of Logan due 3/1/21   7,450,000    3/1/2021 
Denton County (TX 2003B)   10,000,000    5/1/2028  Gilliam County   15,000,000  
 7/1/2038  Gilliam County due 08/01/25   15,900,000    8/1/2025  Gloucester (VA
2003A)   10,000,000    9/1/2038  Harrison County (West Virginia due 4/1/24) 
 8,420,000    4/1/2024  Indiana due 10/01/31   10,000,000    10/1/2031  King
George due 6/1/23   20,000,000    6/1/2023  King George due 9/1/21 (Garnet) 
 19,890,000    9/1/2021  Maricopa (Arizona) due 12/01/31   15,580,000  
 12/1/2031  Massachusetts due 5/1/27   15,000,000    5/1/2027  Miami Dade County
Series 2007   25,000,000    9/1/2027  Miami Dade County Series 2008 
 25,000,000    8/1/2023  Miami Dade County Series 2011   20,000,000  
 11/1/2041 

 



  Schedule 8.1(a) – Page 1

 

 

Michigan due 8/1/2027   35,000,000    8/1/2027  Mississippi due 3/1/27 
 10,000,000    3/1/2027  Mississippi due 3/1/29   10,000,000    3/1/2029 
Mississippi due 7/1/28   10,000,000    7/1/2028  Nashville (Tennessee) due
8/01/31   10,000,000    8/1/2031  New York Series 2012   25,000,000    5/1/2030 
Ohio WDA due 11/1/22   45,865,000    11/1/2022  Ohio WDA due 7/1/21 (Series
2004)   15,000,000    7/1/2021  Okeechobee due 8/1/24   15,000,000    8/1/2024 
Okeechobee Series 2004A   15,970,000    7/1/2039  Oklahoma   10,000,000  
 12/1/2021  Pennsylvania   30,000,000    11/1/2021  Pennsylvania   4,000,000  
 11/1/2021  Pennsylvania   20,000,000    11/1/2021  Pennsylvania Series 2009 
 100,000,000    12/1/2033  Pennsylvania Series 2011   80,000,000    7/1/2041 
Pennsylvania Series 2013   100,000,000    8/1/2045  South Carolina Series 2003A 
 15,000,000    7/1/2024  State of New Hampshire   15,000,000    8/1/2024  Sussex
County   10,000,000    6/1/2028  SW Illinois due 10/1/2027   4,700,000  
 10/1/2027  Tennessee - 2012   18,000,000    7/2/2035  Texas due 8/1/20 (Mission
EDC)   67,000,000    8/1/2020  Washington due 7/1/30   20,000,000    7/1/2030 
Wood County due 4/1/24   6,580,000    4/1/2024  Yavapai (Arizona) due 3/1/28 
 17,420,000    3/1/2028  Yavapai (Arizona) due 6/1/27   30,000,000    6/1/2027 
Tax-exempt bonds  $1,364,190,000                   Other debt:          
Corporate financing leases  $209,700,750    Various  Great Oak Landfill 
 15,232,980    7/31/2044  Harlem River Yard   19,843,358    12/31/2035  King
George Landfill Royalty Agreement   39,489,553    7/1/2027  Low Income Housing
Tax Credit investment obligations   240,473,861    Various  Prairie View
Landfill Host Agreement   13,125,712    12/31/2023  WM Elizabeth Marine
Terminal   39,831,469    8/31/2027  WM Temple Financing Lease   23,976,628  
 4/30/2071  Other   61,914,411    Various  Other debt  $663,588,722         
         Total Existing Indebtedness (b)  $2,644,976,722      

 

(a) Waste Management of Canada Corporation and WM Quebec Inc. (collectively, the
"Canadian Borrowers") have the ability to incur up to $375 million, or its
Canadian dollar equivalent, under the Fifth Amended and Restated Revolving
Credit Agreement, dated as of November 7, 2019, among the Company, the Canadian
Borrowers, the Guarantor, certain lenders and Bank of America, N.A., as
administrative agent (b) Balances are as of June 30, 2020, except where
otherwise noted. Excludes indebtedness incurred and scheduled payments made
subsequent to June 30, 2020.

 



  Schedule 8.1(a) – Page 2

 

 

SCHEDULE 22

 

ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES

 

COMPANY:

 

Waste Management, Inc.

1001 Fannin Street

Houston, Texas 77002

Attention: David L. Reed, Vice President and Treasurer

Telephone: 713-328-7503

Facsimile: 713-328-7471

Electronic Mail: dlreed@wm.com and

GCLegal@wm.com

Website Address: www.wm.com

 

ADMINISTRATIVE AGENT:

 

(for advances, payments and Requests for Borrowings):

Administrative Agent’s Office

Mizuho Bank, Ltd.

1800 Plaza Ten

Harborside Financial Center

Jersey City, NJ 07311

 

Remittance Instructions:

Bank Name: MIZUHO BANK LTD., NEW YORK BRANCH Swift Code: MHCBUS33 Account Name:
ISA Loan Agency Account Number: H79-740-005344 ABA No.: 026004307 Reference:
Waste Management Inc.

 

Other Notices as Administrative Agent:

Agent’s Operations Contact

Mizuho Bank, Ltd.

1800 Plaza Ten

Harborside Financial Center

Jersey City, NJ 07311

Attention: Lynn Santos

Telephone: 213-243-4562

Fax: 201-626-9935

Email: Lau_agent@mizuhogroup.com

 

Agent’s Credit Contact

1271 Avenue of the Americas

New York, NY 10020

Attention: Emanuel Giumarra

Telephone: 212-282-4009

Email: Emanuel.giumarra@mizuhogroup.com

 



  Schedule 22



 